Exhibit 10.1

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

JGWPT HOLDINGS, LLC

(f/k/a WENTWORTH FINANCIAL LLC)

 

a Delaware Limited Liability Company

 

Dated as of November 13, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II THE LIMITED LIABILITY COMPANY

13

 

 

 

2.1

Formation

13

2.2

Name

13

2.3

Business Purpose

13

2.4

Registered Office and Agent

13

2.5

Term

14

2.6

Company Powers

14

2.7

Affiliate Transactions

14

2.8

Business Transactions of a Member or the Managing Member with the Company

14

2.9

Principal Place of Business

14

2.10

Title to Company Property

14

 

 

ARTICLE III THE MEMBERS

15

 

 

 

3.1

The Members

15

3.2

Member Meetings

15

3.3

Liability of Members

16

3.4

Power to Bind the Company

16

 

 

ARTICLE IV THE MANAGING MEMBER AND OFFICERS

16

 

 

 

4.1

Management by the Managing Member

16

4.2

Expenses of the Managing Member

16

4.3

Relationship With the Managing Member

17

4.4

Officers and Related Persons

20

4.5

Reliance by Third Parties

21

4.6

Member Approval Required

21

4.7

Duty and Standard of Care by Managing Member to Company and Members

21

 

 

ARTICLE V CAPITAL STRUCTURE AND CONTRIBUTIONS

21

 

 

5.1

Capital Structure

21

5.2

Capital Contributions

25

5.3

No Withdrawal of Capital Contributions; Redemptions and Repurchases

25

5.4

No Other Capital Contributions

25

5.5

Maintenance of Capital Accounts

25

5.6

Information Rights

26

 

 

ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS

27

 

 

 

6.1

Allocations of Net Profits and Net Losses

27

 

--------------------------------------------------------------------------------


 

6.2

Special Allocations

28

6.3

No Right to Distributions

30

6.4

Distributions

30

6.5

Withholding

31

6.6

Restrictions on Distributions

31

6.7

Distributions in Liquidation

31

6.8

Determinations by the Managing Member

31

 

 

ARTICLE VII ACCOUNTS

32

 

 

 

7.1

Books

32

7.2

Reports

32

7.3

No Right of Inspection by Members

33

7.4

Federal Tax Matters

33

7.5

Fiscal Year

33

7.6

Issuance of Compensatory Interests

34

7.7

Structure to Defer Recognizing Income or Gain

35

 

 

ARTICLE VIII TRANSFER OF INTERESTS IN THE COMPANY

36

 

 

 

8.1

Prohibition

36

8.2

Conditions to Permitted Transfers

37

8.3

Effect of Transfers

39

8.4

Admission of Additional Members

39

8.5

Admission of Assignees as Substitute Members

39

8.6

Cessation of Member

40

8.7

Withdrawal of Members Upon Transfer

40

8.8

Effect of Notices

40

 

 

ARTICLE IX EXCHANGE

40

 

 

 

9.1

General

40

9.2

Exchange Notice

41

9.3

Closing Date

42

9.4

Closing Conditions

42

9.5

Closing Deliveries

43

9.6

Expenses

44

9.7

Termination of Membership; Cancellation and Registration of Common Interests

44

9.8

Tax Treatment

44

9.9

Adjustment

44

9.10

Alternative Exchange

44

9.11

Cash Exchange

47

 

 

ARTICLE X EVENTS OF DISSOLUTION

47

 

 

ARTICLE XI TERMINATION

48

 

 

 

11.1

Liquidation

48

11.2

Final Accounting

48

11.3

Distribution in Kind

48

 

ii

--------------------------------------------------------------------------------


 

11.4

Cancellation of Certificate

48

 

 

ARTICLE XII EXCULPATION AND INDEMNIFICATION

48

 

 

 

12.1

Exculpation

48

12.2

Indemnification

49

12.3

Amendments

49

 

 

ARTICLE XIII AMENDMENT TO AGREEMENT

49

 

 

 

13.1

Amendments.

49

 

 

ARTICLE XIV GENERAL PROVISIONS

50

 

 

 

14.1

Notices

50

14.2

Entire Agreement, etc

51

14.3

Construction Principles

51

14.4

Counterparts

51

14.5

Severability

51

14.6

Governing Law

52

14.7

Binding Effect

52

14.8

Additional Documents and Acts

52

14.9

Parties in Interest

52

14.10

Limited Liability Company

52

14.11

Jurisdiction; Service of Process

53

 

iii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of JGWPT HOLDINGS, LLC f/k/a Wentworth Financial LLC (the “Company”) is made and
entered into as of this 13th day of November, 2013 (the “Effective Date”), by
and among each Person listed as a Member in the books and records of the Company
as of the date hereof (each, a “Member” and, collectively, the “Members”), and
each Person subsequently admitted as a Member of the Company in accordance with
the terms hereof.

 

RECITALS

 

WHEREAS, on June 21, 2013, the Company was formed under the name “Wentworth
Financial LLC” in accordance with the provisions of the Delaware Limited
Liability Company Act and any successor statute, as amended from time to time
(the “Act”), and the Company’s initial Members entered into a written agreement
pursuant to the Act governing the affairs of the Company and the conduct of its
business (the “Initial Agreement”);

 

WHEREAS, contemporaneously with the execution of this Agreement, JGWPT Holdings,
LLC, a Delaware limited liability company, is merging with and into the Company
with the Company surviving, and the Company is changing its name to “JGWPT
Holdings, LLC”; and

 

WHEREAS, in connection with the above-referenced merger, the Members desire to
amend and restate the Initial Agreement in its entirety to read as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used herein, the following terms have the meanings set forth below:

 

1.1          “Act” shall have the meaning set forth in the Recitals hereto.

 

1.2          “Additional Capital Contributions” shall have the meaning set forth
in Section 5.2(a) hereof.

 

1.3          “Additional Member” shall mean a Person who has acquired Interests
after the Effective Date from the Company or a Member and has been admitted as a
Member of the Company pursuant to Section 8.4 hereof.

 

--------------------------------------------------------------------------------


 

1.4          “Adjusted Capital Account Deficit” shall mean, with respect to any
Member, the deficit balance, if any, in such Member’s Capital Account as of the
end of the relevant Fiscal Year, after giving effect to the following
adjustments:

 

(a)        credit to such Capital Account any amounts which such Member is
obligated to restore or is deemed to be obligated to restore pursuant to the
penultimate sentence of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5);
and

 

(b)        debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

1.5          “Affiliate” shall have the meaning set forth in Rule 405
promulgated under the Securities Act.

 

1.6          “Affiliate Transaction” shall have the meaning set forth in
Section 2.7(a) hereof.

 

1.7          “Aggregate Common Interest Percentage” of a Member as of a
specified date shall mean the percentage determined by dividing (A) the
aggregate number of Common Interests held by such Member (including any
Restricted Common Interests and Non-Voting Common Interests) as of such date by
(B) the aggregate number of Interests outstanding as of such date (including any
Restricted Common Interests and Non-Voting Common Interests).

 

1.8          “Agreement” shall have the meaning set forth in the Preamble
hereto.

 

1.9          “Assignee” shall mean a transferee of Interests who has not been
admitted as a Substitute Member.

 

1.10        “Assumed Tax Liability” shall have the meaning set forth in
Section 6.4(b) hereof.

 

1.11        “Bank Holding Company Act” shall mean the Bank Holding Company Act
of 1956, as amended, and the regulations promulgated thereunder.

 

1.12        “Blackout Period” shall have the meaning set forth in
Section 9.3(c) hereof.

 

1.13        “Book Value” shall mean, with respect to any Company asset, the
adjusted tax basis of the asset for federal income tax purposes, except as
follows:

 

2

--------------------------------------------------------------------------------


 

(a)        the initial Book Value of any asset (other than cash) contributed by
a Member to the Company shall be the gross fair market value of such asset, as
reasonably determined by the Managing Member;

 

(b)        the Book Values of all Company assets shall be adjusted to equal
their respective gross fair market values, in accordance with the rules set
forth in Regulations Section 1.704-1(b)(2)(iv)(f) and (to the extent permitted
or required by law) proposed Regulations Section 1.704-1(b)(2)(iv)(s), except as
otherwise provided herein and as determined by the Managing Member: 
(i) immediately prior to the acquisition of any additional Interests by any new
or existing Member in exchange for more than a de minimis Capital Contribution;
(ii) immediately prior to the distribution by the Company to a Member of more
than a de minimis amount of Company property (other than a pro rata
Distribution); (iii) immediately prior to the issuance of an Interest (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company; and (iv) immediately prior to the liquidation of
the Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that adjustments pursuant to subsections (i), (ii) or
(iii) of this subclause (b) shall be made only if the Managing Member reasonably
determines in good faith that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members;

 

(c)        for purposes of subclause (b), the Book Values of all Company assets
shall be adjusted in accordance with the provisions of proposed Regulations
Section 1.704-1(b)(2)(iv)(h)(2);

 

(d)        the Book Value of any Company asset distributed to any Member shall
be adjusted immediately prior to such Distribution to equal the gross fair
market value of such asset on the date of distribution as reasonably determined
by the Managing Member; and

 

(e)        the Book Values of all Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subclause (c) of the definition of
“Net Profits and Net Losses” or Section 6.2(g) hereof; provided, however, that
such Book Values shall not be adjusted pursuant to this subclause (e) to the
extent that the Managing Member determines that an adjustment pursuant to
subclause (b) above is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to this subclause (e).

 

1.14        “Business Day” shall mean any day on which banks located in the
States of New York, Pennsylvania and Nevada are not required or authorized by
law to remain closed.

 

1.15        “Capital Account” shall have the meaning set forth in
Section 5.5(a) hereof.

 

3

--------------------------------------------------------------------------------


 

1.16        “Capital Contribution” shall mean any contribution of cash or
property to the Company made by or on behalf of a Member and shall include the
Initial Capital Contribution and any Additional Capital Contributions of such
Member, as set forth from time to time in the books and records of the Company.

 

1.17        “Cash Amount” shall have the meaning set forth in Section 9.11
hereof.

 

1.18        “Cash Exchange” shall have the meaning set forth in Section 9.11
hereof.

 

1.19        “Certificate of Cancellation” shall mean the certificate required to
be filed with the Secretary of State of the State of Delaware pursuant to
Section 18-203 of the Act in connection with a dissolution of the Company.

 

1.20        “Certificate of Formation” shall have the meaning set forth in
Section 2.1 hereof.

 

1.21        “Claim(s)” shall have the meaning set forth in Section 12.2 hereof.

 

1.22        “Class A Shares” shall mean the shares of Class A common stock, par
value $.00001 per share, of JHI.

 

1.23        “Class B Management Interests” shall have the meaning set forth in
Section 5.1(c) hereof

 

1.24        “Class B Shares” shall mean the shares of Class B common stock, par
value $.00001 per share, of JHI.

 

1.25        “Class C Shares” shall mean the shares of Class C common stock, par
value $.00001 per share, of JHI.

 

1.26        “Closing” shall have the meaning set forth in Section 9.3(a) hereof.

 

1.27        “Closing Date” shall have the meaning set forth in
Section 9.3(a) hereof.

 

1.28        “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.29        “Common Interests” shall have the meaning set forth in
Section 5.1(a)(ii) hereof.

 

1.30        “Company” shall have the meaning set forth in the Preamble hereto.

 

4

--------------------------------------------------------------------------------


 

1.31        “Company Minimum Gain” shall have the meaning ascribed to
“partnership minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

1.32        “Company Subsidiary” or “Company Subsidiaries” shall mean any entity
which is now, or becomes after the Effective Date, required to be consolidated
with the Company in the Company’s books and records pursuant to generally
accepted accounting principles.

 

1.33        “Compensatory Interests” shall have the meaning set forth in
Section 7.6(a) hereof.

 

1.34        “Conversion Conditions” shall have the meaning set forth in
Section 8.1(c) hereof.

 

1.35        “Covered 704(c) Gain” shall mean the excess, if any, of (x) the
aggregate amount of income or gain recognized by the Company and allocated to
PGHI under Code Section 704(c) in respect of such Restricted Transaction and all
previous Restricted Transactions (net of any loss or deduction recognized by the
Company and allocated to PGHI under Code Section 704(c) in respect of Restricted
Transactions), over (y) the Available NOLs.  For this purpose, “Available NOLs”
shall mean (i) $285,057,755 for the 2011 taxable year, (ii) $304,707,895 for the
2012 taxable year, (iii) $324,358,034 for the 2013 taxable year;
(iv) $329,201,268 for the 2014 taxable year; and (v) $329,201,268 for the 2015
taxable year; in each case adjusted in the following manner: (i) increased or
reduced, as the case may be, to reflect any difference in the actual amount of
net operating losses of Peach Group (as such term is defined in the Peach Merger
Agreement) available for use as of December 31, 2010 (taking into account the
application of the limitation under Code Section 382 that is imposed as a result
of the November 2006 acquisition of Peach Holdings, Inc. by Orchard Acquisition
Company) and $233,508,750, (ii) reduced by the net positive taxable income, or
increased by the net taxable loss, of PGHI for the portion of its 2011 taxable
year that is prior to July 12, 2011, (iii) reduced by the cumulative amount of
income and gain recognized by the Company that has been or will be allocated to
PGHI for all past and present periods through and including the end of the
Estimated Tax Period in which such Restricted Transaction occurs (other than
under Code Section 704(c) in respect of Restricted Transactions); provided that
income and gain shall not reduce Available NOLs under this clause (iii) to the
extent that sufficient Distributions or Tax Distributions have been made on
account of such income or gain to satisfy the Assumed Tax Liability in respect
of such income or gain, (iv) increased by the cumulative amount of loss or
deduction recognized by the Company that has been or will be allocated to PGHI
for all past and present periods through and including the end of the Estimated
Tax Period in which such Restricted Transaction occurs (other than under Code
Section 704(c) in respect of Restricted Transactions) and (v) taking into
account any audit adjustments of the Internal Revenue Service that have the
effect of decreasing or increasing the amount of net operating losses of PGHI
for any taxable period (or portion of a taxable period) prior to July 12, 2011;
provided that the amount of reductions under this clause (v) shall not exceed
$276,840,722.  Notwithstanding the foregoing, the amount of Available NOLs at
any relevant

 

5

--------------------------------------------------------------------------------


 

determination date shall take into account the application of the limitation
under Code Section 382 that is imposed as a result of the November 2006
acquisition of Peach Holdings, Inc. by Orchard Acquisition Company.  It is the
intent of the parties hereto that the schedule of Available NOLs for taxable
years 2011 through 2015, as set forth above, is intended to take into account
$38,169,487 of income from the 2009 cancellation of indebtedness of Peach
Holdings, Inc. Notwithstanding anything to the contrary contained in this
Section 1.37, no further adjustment for such income shall be made to the amount
of Available NOLs.

 

1.36        “Covered Person” or “Covered Persons” shall have the meaning set
forth in Section 12.1 hereof.

 

1.37        “Credit Suisse” shall mean Credit Suisse Group AG.

 

1.38        “CS-Controlled Affiliate” shall mean any Affiliate of PGHI, DLJMB or
Credit Suisse that for purposes of the Bank Holding Company Act, are controlled
affiliates of Credit Suisse.

 

1.39        “Depreciation” shall mean, for each Fiscal Year, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year for federal income tax purposes, except
that if the Book Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such Fiscal Year, Depreciation shall be
an amount which bears the same ratio to such beginning Book Value as the federal
income tax depreciation, amortization or other cost recovery deduction for such
Fiscal Year bears to such beginning adjusted tax basis; provided, however, that
if the adjusted basis for federal income tax purposes of an asset at the
beginning of such Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Book Value using any reasonable method selected by
the Managing Member.

 

1.40        “Distribution” shall mean a transfer of cash or property by the
Company to a Member on account of Interests as described in Article VI or
Section 7.7 hereof.

 

1.41        “DLJMB” shall mean DLJMB Main Fund., DLJ Offshore Partners IV, L.P.,
DLJ Merchant Banking Partners IV (Pacific), L.P., MBP IV Plan Investors, L.P.,
DLJ Merchant Banking Partners IV (Co-Investments), L.P. and any other private
equity investment partnership or private equity pooled investment vehicle
sponsored or managed by any of the foregoing, or any Affiliate of the foregoing.

 

1.42        “DLJMB Main Fund” shall mean DLJ Merchant Banking Partners IV, L.P..

 

1.43        “Effective Date” shall have the meaning set forth in the Preamble
hereto.

 

1.44        “Employee Member” shall mean each Member holding Restricted Common
Interests.

 

6

--------------------------------------------------------------------------------


 

1.45        “Equity Compensation Plan” shall have the meaning set forth in
Section 4.3(e)(i) hereof.

 

1.46        “Equity Proceeds” shall have the meaning set forth in
Section 4.3(e)(i) hereof.

 

1.47        “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

1.48        “Estimated Tax Period” means a calendar period commencing on
January 1 of each year, and ending on March 31, May 31, August 31 and
December 31 of such year.

 

1.49        “Event of Dissolution” shall have the meaning set forth in Article X
hereof.

 

1.50        “Exchange” shall have the meaning set forth in Section 9.1 hereof.

 

1.51        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

1.52        “Exchange Notice” shall have the meaning set forth in Section 9.2
hereof.

 

1.53        “Fair Market Value” shall mean, (A) in the case of Class A Shares
and Class C Shares and, provided that the provisions for exchange set forth in
Article IX hereof remain applicable and in effect, any Common Interests, the
volume weighted average sale price per Class A Share on the New York Stock
Exchange on such date, or if Class A Shares are not listed on the New York Stock
Exchange, on the principal national securities exchange on which the Class A
Shares are then listed or, if the Class A Shares are not listed on a national
securities exchange, an automated quotation system on which the Class A Shares
are then listed or authorized for quotation, in each case as reported by
Bloomberg Financial Markets (or any successor thereto) through its “Volume at
Price” functions and ignoring any block trades (which, for purposes of this
definition means any transfer of more than 100,000 shares (subject to adjustment
to reflect stock dividends, stock splits, stock combinations and other similar
events)), and if the Class A Shares are not then listed on a national securities
exchange or authorized for quotation on an automated quotation system, such
value as the Managing Member, in its reasonable discretion, shall determine; and
(B) in the case of other securities or assets of the Company (including, if the
provisions for exchange set forth in Article IX hereof are not applicable or not
in effect, the Common Interests), such value as the Managing Member, in its
reasonable discretion, shall determine.

 

1.54        “Fiscal Year” shall have the meaning set forth in Section 7.4
hereof.

 

7

--------------------------------------------------------------------------------


 

1.55        “Governmental Authority” shall mean any federal, state, municipal or
other governmental authority, department, commission, board, agency or other
instrumentality.

 

1.56        “Initial Agreement” shall have the meaning set forth in the Recitals
hereto.

 

1.57        “Initial Capital Contributions” shall have the meaning set forth in
Section 5.2(a) hereof.

 

1.58        “Interest” or “Interests” shall have the meaning set forth in
Section 5.1(a)(i) hereof.

 

1.59        “Interest Consideration” shall have the meaning set forth in
Section 5.1(e) hereof.

 

1.60        “JHI” shall mean JGWPT Holdings Inc., a Delaware corporation.

 

1.61        “JLL” shall mean JLL Fund V AIF I, LP, a Delaware limited
partnership, JLL Fund V AIF II, LP, a Delaware limited partnership, any other
private equity investment partnership or private equity pooled investment
vehicle sponsored or managed by JLL Partners, Inc., or any Affiliate of the
foregoing (including JLL Partners, Inc.).

 

1.62        “JLL Member” shall mean, collectively, JGW Holdco, LLC, a Delaware
limited liability company, JLL JGW Distribution, LLC, a Delaware limited
liability company, and any other entity within the definition of JLL to which
JGW Holdco, LLC or JLL JGW Distribution, LLC Transfer their Interests.

 

1.63        “Legacy Peach Assets” shall mean assets held by Orchard Acquisition
Company and its subsidiaries immediately on or after the Effective Date (for
these purposes only, as defined in the Peach Merger Agreement).

 

1.64        “Lien” shall mean any mortgage, pledge, hypothecation, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, interest, equity, option, lien, right of
first refusal, charge or other restriction or limitation of any nature
whatsoever.

 

1.65        “Managing Member” shall have the meaning set forth in Section 4.1
hereof.

 

1.66        “Member” or “Members” shall mean those Persons listed as Members of
the Company from time to time in the books and records of the Company.

 

1.67        “Member Approval” shall mean, with respect to any matter requiring
such approval under this Agreement, the affirmative vote of (1) the

 

8

--------------------------------------------------------------------------------


 

Managing Member, and (2) the holders of a majority of the Common Interests
issued and outstanding and entitled to vote (excluding, for this purpose, any
Common Interests held by the Managing Member and, for the avoidance of doubt,
any Non-Voting Common Interests and Restricted Common Interests).

 

1.68        “Member Nonrecourse Debt” shall have the meaning ascribed to
“partner nonrecourse debt” in Regulations Section 1.704-2(b)(4).

 

1.69        “Member Nonrecourse Debt Minimum Gain” shall mean an amount, with
respect to each Member Nonrecourse Debt, equal to the Company Minimum Gain that
would result if such Member Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Regulations Section 1.704-2(i)(3).

 

1.70        “Member Nonrecourse Deductions” shall have the meaning ascribed to
“partner nonrecourse deductions” in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

1.71        “Merger” shall have the meaning set forth in Section 14.7 hereof.

 

1.72        “Net Profits” and “Net Losses” shall mean, for each Fiscal Year or
portion thereof, an amount equal to the Company’s taxable income or loss for
such period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss and deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

 

(a)        any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Profits and Net Losses
pursuant hereto shall be taken into account in computing such taxable income or
losses as if it were taxable income;

 

(b)        any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Profits or Net Losses pursuant hereto shall be
taken into account in computing such taxable income or losses as if they were
deductible items;

 

(c)        to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution (other than in
liquidation of a Member’s interest in the Company), the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits or Net Losses;

 

9

--------------------------------------------------------------------------------


 

(d)        in the event the Book Value of any Company asset is adjusted pursuant
to subclause (a) or (b) of the definition of Book Value above, the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Profits and Net Losses;

 

(e)        gain or loss resulting from the disposition of property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

 

(f)        in lieu of depreciation, amortization or other cost recovery
deductions taken into account in computing taxable income or loss, there shall
be taken into account Depreciation for such period; and

 

(g)        the amount of items of Company income, gain, deduction and loss
available to be specially allocated pursuant to Section 6.2 hereof shall be
determined by applying rules analogous to those in subclauses (a) through
(f) above.  Notwithstanding any other provision of this definition, any items
that are specially allocated pursuant to Section 6.2 shall be excluded for
purposes of computing Net Profit or Net Loss.

 

1.73        “Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(b)(1).

 

1.74        “Nonrecourse Liability” shall have the meaning set forth in
Regulations Sections 1.704-2(b)(3) and 1.752-1(a)(2).

 

1.75        “Non-Voting Common Interests” shall have the meaning set forth in
Section 5.1(a)(ii) hereof.

 

1.76        “Open Window” shall have the meaning set forth in
Section 9.3(c) hereof.

 

1.77        “Peach Merger Agreement” means the Agreement and Plan of Merger,
dated as of February 19, 2011, by and among JGWPT Holdings, LLC, Peach
Acquisition LLC, Peach Holdings, Inc., PGHI Corp. (f/k/a Peach Group
Holdings, Inc.) and Orchard Acquisition Company, as amended.

 

1.78        “Permitted Transfer” shall have the meaning set forth in
Section 8.1(b) hereof.

 

1.79        “Permitted Transferee” shall mean:

 

(a)        in the case of any Member (other than PGHI, DLJMB, or any Person to
which PGHI or DLJMB has Transferred Interests) holding Common Interests that is
not an individual, any controlled Affiliate of such Member or any fund managed
by an Affiliate of the Member;

 

10

--------------------------------------------------------------------------------


 

(b)           in the case of PGHI or DLJMB, any controlled Affiliate of PGHI or
DLJMB or any fund managed by an Affiliate of PGHI or DLJMB, any beneficial owner
of common stock or equity interests in PGHI or DLJMB (other than Credit Suisse)
and any controlled Affiliate of or any fund managed by any holder of equity
interests in PGHI or DLJMB (other than Credit Suisse), and in the case of any
holder of common stock or equity interests in PGHI or DLJMB that is an
individual, any Person described in Section 1.79(c) below as it relates to such
individual; and

 

(c)           in the case of any Employee Member, a transferee by testamentary
or intestate disposition or any trust or other legal entity the beneficiary of
which is such Employee Member’s or holder’s immediate family, including his or
her spouse, ex-spouse, children, step-children or their respective lineal
descendants and which is controlled by the Employee Member (an entity shall be
deemed to be controlled by an Employee Member of such Employee Member has the
power to direct the disposition and voting of the Restricted Common Interests
transferred to such trust or other legal entity).

 

1.80        “Person” shall mean any individual, firm, corporation, partnership,
limited liability company or other entity, and shall include any successor (by
merger or otherwise) of such entity.

 

1.81        “PGHI” shall mean PGHI Corp.

 

1.82        “Proposed Rules” shall have the meaning set forth in
Section 7.6(a) hereof.

 

1.83        “Registration Rights Agreement” shall mean that certain Registration
Rights Agreement, to be entered into as of November 14, 2013, by and among JHI
and the Members.

 

1.84        “Regulations” shall mean the United States Treasury Regulations, as
amended.

 

1.85        “Restricted Common Interests” shall have the meaning set forth in
Section 5.1(c) hereof.

 

1.86        “Restricted Transaction” shall mean a transaction that is outside
the ordinary course of business of the Company and the Company Subsidiaries that
is not: (i) any sale, transfer or other similar transaction or series of related
transactions having the effect of selling or transferring all or substantially
all of the assets of the Company and the Company Subsidiaries; (ii) any merger,
consolidation or similar transaction (including the sale or exchange of Common
Interests or other equity securities) involving the Company (or any Company
Subsidiary holding all or substantially all of the assets of the Company) with
or into another Person; (iii) a Transfer of any Interest in the Company;
(iv) any reclassification, recapitalization or change of the Company’s
outstanding equity interests; or (v) the adoption of any plan of liquidation or
dissolution of the Company.

 

11

--------------------------------------------------------------------------------


 

1.87        “Safe Harbor Election” shall have the meaning set forth in
Section 7.6(a) hereof.

 

1.88        “Sale Transaction” shall mean (i) any sale, transfer or other
similar transaction or series of related transactions having the effect of
selling or transferring to a third party all or substantially all of the assets
of the Company; (ii) any merger, consolidation, recapitalization,
reclassification or similar transaction (including the sale or exchange of
Common Interests or other equity securities of the Company) involving the
Company in which the Common Interests or other equity securities of the Company
are converted into or exchanged for cash, securities or other property and, as a
result of which, any person or group (other than the JLL Member or its
Affiliates or the Managing Member) (x) owns or controls more than 50% of the
Common Interests or other equity securities of the Company or  (y) has the
ability to elect a majority of the board of directors or other governing body of
any Company Subsidiary; or (iii) any merger, consolidation, recapitalization,
reclassification or similar transaction (including the sale or exchange of
Class A Shares, Class C Shares or other equity securities of JHI) involving JHI
in which the Class A Shares, Class C Shares or other equity securities of JHI
are converted into or exchanged for cash, securities or other property and, as a
result of which, any person or group (other than the JLL Member or its
Affiliates) (x) owns or controls more than 50% of the Class A Shares, Class B
Shares, Class C Shares or other equity securities of JHI or (y) has the ability
to elect a majority of the board of directors or other governing body of JHI.

 

1.89        “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

1.90        “Substitute Member” shall mean an Assignee who has been admitted to
all of the rights of membership pursuant to Section 8.5 hereof.

 

1.91        “Tax Distributions” shall have the meaning set forth in
Section 6.4(b) hereof.

 

1.92        “Tax Matters Member” shall have the meaning ascribed to “tax matters
partner” in Code Section 6231(a)(7).

 

1.93        “Tax Rate” shall mean the applicable highest effective marginal
combined federal, state and local income tax rate for an individual resident (or
corporate resident, if greater) in New York City applicable to ordinary income
or capital gains, as appropriate, taking into account the holding period of the
investments disposed of and the year in which the taxable net income is
recognized by the Company, and taking into account the deductibility of state
and local income taxes as applicable at the time for federal income tax purposes
and any limitations thereon including pursuant to Code Section 68.

 

1.94        “Tax Receivable Agreement” means that certain Tax Receivable
Agreement, to be entered into as of November 14, 2013, by and among JHI and
those Members and other Persons that are parties thereto.

 

12

--------------------------------------------------------------------------------


 

1.95        “Transfer” shall mean any voluntary or involuntary attempt to,
directly or indirectly, offer, sell, assign, transfer, grant a participation or
beneficial interest in, pledge, mortgage, encumber or otherwise dispose of any
Interests, or the consummation of any such transactions, or the soliciting of
any offers to purchase or otherwise acquire, or take pledge of, any Interests. 
The terms “Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have correlative meanings.

 

1.96        “Transfer Agent” shall have the meaning set forth in Section 9.2
hereof.

 

1.97        “JHI Option Plan” shall have the meaning set forth in
Section 4.3(e)(i) hereof.

 

ARTICLE II

 

THE LIMITED LIABILITY COMPANY

 

2.1          Formation.  The initial Members of the Company have formed the
Company as a limited liability company pursuant to the provisions of the Act.  A
Certificate of Formation for the Company (the “Certificate of Formation”) has
been filed in the Office of the Secretary of State of the State of Delaware in
conformity with the Act.  The Company and, if required, each of the Members
shall execute or cause to be executed from time to time all other instruments,
certificates, notices and documents and shall do or cause to be done all such
acts and things (including keeping books and records and making publications or
periodic filings) as may now or hereafter be required for the formation, valid
existence and, when appropriate, termination of the Company as a limited
liability company under the laws of the State of Delaware and as may be
necessary in order to protect the liability of the Members as members under the
laws of the State of Delaware.

 

2.2          Name.  The name of the Company shall be “JGWPT HOLDINGS, LLC”, and
its business shall be carried on in such name with such variations and changes
as the Managing Member shall determine or deem necessary to comply with
requirements of the jurisdictions in which the Company’s operations are
conducted.

 

2.3          Business Purpose.  The Company is formed for the purposes of
engaging in any lawful business, purpose or activity for which limited liability
companies may be formed under the Act.

 

2.4          Registered Office and Agent.  The location of the registered office
of the Company in the State of Delaware shall be 160 Greentree Drive, Suite 101,
in the City of Dover, County of Kent.  The Company’s Registered Agent at such
address shall be National Registered Agents, Inc.

 

13

--------------------------------------------------------------------------------


 

2.5          Term.  The term of the Company commenced on the date of filing of
the Certificate of Formation in the Office of the Secretary of State of the
State of Delaware and shall continue until the Company is dissolved pursuant to
Article X hereof.

 

2.6          Company Powers.  The Company shall be empowered to do or cause to
be done any and all acts and things necessary or advisable in furtherance of the
business purpose of the Company described in Section 2.3, subject only to the
limitations set forth in Section 4.3 and applicable law.

 

2.7          Affiliate Transactions.

 

(a)        Notwithstanding Section 2.6 hereof, the Company shall not enter into,
directly or indirectly, any transaction or series of transactions, whether or
not in the ordinary course of business, with any Affiliate of the Company, other
than a wholly owned Company Subsidiary, or with JLL or the JLL Member or any of
their respective Affiliates (each of the foregoing, an “Affiliate Transaction”),
unless (i) if the cumulative value of such Affiliate Transaction when added to
the value of all prior Affiliate Transactions is less than or equal to Five
Million Dollars ($5,000,000), such Affiliate Transaction is approved by the
Managing Member in good faith, and (ii) if the cumulative value of such
Affiliate Transaction when added to the value of all prior Affiliate
Transactions is in excess of Five Million Dollars ($5,000,000), such Affiliate
Transaction is approved by the Managing Member in good faith and a fairness
opinion is obtained in connection with such Affiliate Transaction by a reputable
investment banking firm; provided, however, that the foregoing limitations shall
not apply to those matters addressed in and governed by Section 2.7(b).  For
purposes of this Section 2.7, Credit Suisse and its Affiliates shall not be
considered Affiliates of the Company.

 

(b)        Neither the Company nor any Company Subsidiary shall issue Common
Interests or other Interests to JLL unless the Company has received from a
reputable investment banking firm a fairness opinion or an opinion as to the
reasonableness of the price at which such issuance is effected.

 

2.8          Business Transactions of a Member or the Managing Member with the
Company.  A Member or the Managing Member may transact business with the Company
and, subject to Section 2.7 and applicable law, shall have the same rights and
obligations with respect to any such matter as a person who is not a Member or
the Managing Member.

 

2.9          Principal Place of Business.  The principal place of business of
the Company shall be at such location as the Managing Member may, from time to
time, select.

 

2.10        Title to Company Property.  Legal title to all property of the
Company shall be held and vested and conveyed in the name of the Company, and no
real or other property of the Company shall be deemed to be owned by any Member
individually.  The Interests of the Members in the Company shall constitute
personal property.

 

14

--------------------------------------------------------------------------------


 

ARTICLE III

 

THE MEMBERS

 

3.1          The Members.  The name, address, number and class of
Interests, Initial Capital Contributions, any Additional Capital Contributions
and Aggregate Common Interest Percentage of each Member, as well as the vesting
schedule of any Restricted Common Interests held by each Member, shall be
reflected in the books and records of the Company, and such books and records
shall be updated from time to time to reflect the admission of any Additional
Members or Substitute Members, the acquisition of additional Interests by any
Member and the transfer, cancellation, repurchase or redemption of Interests,
each as permitted or required by the terms of this Agreement (including any
cancellation pursuant to the last sentence of Section 5.1(c).  All Initial
Capital Contributions and Additional Capital Contributions reflected in the
books and records of the Company shall be in respect of the Members’ Interests
(including Non-Voting Common Interests), as noted therein.

 

3.2          Member Meetings.

 

(a)        Actions by the Members; Meetings.  To the extent any matter is to be
acted on by the Members hereunder, the Members may vote, approve a matter or
take any action by the vote of Members holding Interests entitled to vote at a
meeting, in person or by proxy, or without a meeting by the written consent of
Members pursuant to subparagraph (b) below.  Meetings of the Members shall be
held upon not less than five (5) nor more than sixty (60) days’ prior written
notice of the time and place of such meeting delivered to each holder of
Interests, including holders of Non-Voting Common Interests, in the manner
provided in Section 14.1 hereof.  Notice of any meeting may be waived by any
Member before or after any meeting.  Meetings of the Members may be conducted in
person or by conference telephone, videoconference or webcast facilities and,
for the avoidance of doubt, holders of Non-Voting Common Interests may attend
such meetings as observers.

 

(b)        Action by Written Consent.  Any action may be taken by the Members
without a meeting if authorized by the written consent of the Members holding
Interests sufficient to approve such action pursuant to the terms of this
Agreement.  In no instance where action is authorized by written consent will a
meeting of Members be required to be called or notice be required to be given;
provided, however, that at least two (2) Business Days prior to taking such
action by written consent a copy of the action to be taken shall be delivered to
PGHI, together with such information as may be reasonably necessary to allow
PGHI, to evaluate such action, regardless of whether PGHI is entitled to or
required to act by written consent to approve such action; and provided,
further, that a copy of the action taken by written consent must be promptly
filed with the records of the Company.

 

(c)        Quorum.  For any meeting of Members, the presence in person or by
proxy of Members owning a majority of the voting power of the Interests

 

15

--------------------------------------------------------------------------------


 

issued and outstanding and entitled to vote shall constitute a quorum for the
transaction of any business.

 

(d)        Voting.  Except as otherwise provided in this Agreement, Member
Approval shall constitute approval of any action upon which the Members are
entitled to vote.

 

3.3          Liability of Members.  All debts, obligations and liabilities of
the Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member.

 

3.4          Power to Bind the Company.  No Member (acting in its capacity as
such) shall have any authority to bind the Company to any third party with
respect to any matter except pursuant to a resolution expressly authorizing such
action which resolution is duly adopted by the Managing Member by the
affirmative vote required for such matter pursuant to this Agreement or the Act.

 

ARTICLE IV

 

THE MANAGING MEMBER AND OFFICERS

 

4.1          Management by the Managing Member.  JHI shall be the Managing
Member of the Company (the “Managing Member”).  Subject to such matters which
are expressly reserved hereunder to the Members for decision, the full,
exclusive right, power and authority to manage the Company is vested in, and
reserved to, the Managing Member and the business and affairs of the Company
shall be managed by the Managing Member, which shall be responsible for policy
setting, approving the overall direction of the Company, and making all
decisions affecting the business and affairs of the Company.  Subject to such
matters which are expressly reserved hereunder to the Members for decision, all
decisions to be made by or on behalf of the Company shall be made solely by the
Managing Member, acting through its board of directors and officers.

 

4.2          Expenses of the Managing Member.  The Company shall (i) pay, or
cause to be paid, all costs, fees, operating expenses and other expenses of the
Managing Member incurred in pursuing and conducting, or otherwise related to,
the activities of the Company, including all costs, fees and expenses of
attorneys, accountants or other professionals and the compensation of all
personnel providing services to the Company; and (ii) in the sole discretion of
the Managing Member, reimburse the Managing Member or any member of the board of
directors of the Managing Member, any officer of the Managing Member, or any
employee of the Company or any Company Subsidiary for any out-of-pocket costs,
fees and expenses incurred by them in connection therewith, including costs of
indemnification and advancement.  In light of the fact that the Managing Member
has been organized principally to serve as managing member of the Company and to
provide a means through which Members may exchange their Interests for
securities of the Managing Member, the Managing Member may cause the

 

16

--------------------------------------------------------------------------------


 

Company to pay or bear all expenses of the Managing Member, including, without
suggesting any limitation of any kind, costs of redemptions of securities, costs
of securities offerings not borne directly by the Members of the Company,
compensation and meeting costs relating to the board of directors of the
Managing Member, cost of periodic reports to its stockholders, litigation costs
and damages arising from litigation, accounting and legal costs and franchise
taxes, provided that the Company shall not pay or bear any income tax
obligations of the Managing Member.  Notwithstanding anything to the contrary in
this Section 4.2, if the distributions received by the Managing Member pursuant
to Section 6.4(b) hereof shall be insufficient to satisfy the Managing Member’s
obligations under the Tax Receivable Agreement, then the Company shall not fund
any such amounts as an expense of the Managing Member, but rather the Company
shall loan to the Managing Member any additional funds required to satisfy such
obligations; provided, however, that the Company shall not be required to comply
with the foregoing if any such loans would reasonably be expected to render the
Managing Member insolvent, or to deepen its insolvency, or if such loans would
reasonably be expected to be used by the Managing Member for a purpose that
would constitute a preference or a fraudulent conveyance under applicable law. 
Any such loans shall bear interest at the then current prime rate, as set forth
in the “Money Rates” section of The Wall Street Journal, and shall have a
maturity date of five (5) years after the date of issuance, and the Company may,
in its reasonable discretion, require such loans to be accompanied by a security
interest in such collateral as it determines to be necessary, appropriate or
advisable under the circumstances.  To the extent that any loans are at any time
outstanding between the Managing Member and the Company pursuant to the
immediately preceding sentence, the Managing Member shall not pay any dividend
or distribution to its stockholders until the aggregate principal amount of such
loans, together with all accrued and unpaid interest thereon, has been repaid in
full.

 

4.3          Relationship With the Managing Member.

 

(a)        It is the intention of each of the Managing Member and the Members
that, unless otherwise determined by the Managing Member, the number of the
Class A Shares and Class B Shares of JHI outstanding shall, in the aggregate, at
all times equal the number of Interests of the Company outstanding (including,
for these purposes, Restricted Common Interests but excluding Non-Voting Common
Interests), and each of the Company and the Managing Member agrees to cooperate
to effect the intent of this Section 4.3(a).

 

(b)        The Managing Member shall not, directly or indirectly, enter into or
conduct any business, or hold any assets other than (i) business conducted and
assets held by the Company and the Company Subsidiaries, (ii) as contemplated in
Section 4.3(c), the holding by the Managing Member of cash or cash equivalents
to be used to satisfy liabilities or other assets held on a temporary basis in
connection with the business of the Company and the Company Subsidiaries,
(iii) the ownership, acquisition and disposition of equity interests of the
Company, (iv) the management of the business of the Company and the Company
Subsidiaries, (v) the offering, sale, syndication, private placement or public
offering of shares, bonds, securities or other interests in compliance with this
Section 4.3, (vi) any activity or transaction contemplated by this Agreement,
the

 

17

--------------------------------------------------------------------------------


 

Registration Rights Agreement or the Tax Receivable Agreement and (vii) such
activities as are incidental to the foregoing.

 

(c)        The Managing Member shall not own any assets or take title to assets
(other than temporarily in connection with an acquisition prior to contributing
such assets to the Company) other than equity interests in the Company and such
cash and cash equivalents, bank accounts or similar instruments or accounts as
the board of directors of the Managing Member deems reasonably necessary for the
Managing Member to carry out its responsibilities contemplated under this
Agreement, the Registration Rights Agreement or the Tax Receivable Agreement.

 

(d)        The Managing Member shall, directly, maintain at all times ownership
of all outstanding Common Interests recorded as owned by the Managing Member on
the Company’s books and records, and shall not permit any Person to possess or
exercise a right or ability to remove, replace, appoint or elect the Managing
Member of the Company.

 

(e)        If the Managing Member issues any equity securities after the date of
this Agreement:

 

(i)    at any time the Managing Member issues any equity securities other than
pursuant to the JGWPT Holdings Inc. 2013 Omnibus Incentive Plan (the “JHI Option
Plan”) and any other equity compensation plan adopted by JHI (collectively with
the JHI Option Plan, an “Equity Compensation Plan”), the Managing Member shall
immediately contribute all the cash proceeds, assets or other consideration
received from the issuance of securities and from the exercise of any rights
contained in any such securities (collectively, the “Equity Proceeds”) to the
Company and the Company shall immediately issue to the Managing Member, in
exchange for the Equity Proceeds contributed to the Company and any deemed
Capital Contributions pursuant to Section 4.3(e)(iii), (x) in the case of an
issuance of a Class A Share or a Class C Share, one Common Interest of the
Company, and (y) in the case of an issuance of any other equity securities by
the Managing Member, a new class or series of units or other equity securities
with designations, preferences and other rights, terms and provisions that are
substantially the same as those of such Managing Member equity securities equal
in number to the number of the Managing Member equity securities issued;

 

(ii)   at any time the Managing Member issues a Class A Share or Class C Share
pursuant to any Equity Compensation Plan adopted by JHI (whether pursuant to the
exercise of a stock option or the grant of a stock award or otherwise), (x) the
Managing Member shall be deemed to have contributed to the Company an amount of
cash equal to the Fair Market Value of a Class A Share or Class C Share
calculated as of the date of such issuance (or, if earlier, on the date the
related option is exercised) and shall concurrently transfer the Equity
Proceeds, if any, to

 

18

--------------------------------------------------------------------------------


 

the Company and (y) the Company shall be deemed to have purchased from the
Managing Member the Class A Share or Class C Share for the amount of cash deemed
contributed by the Managing Member to the Company pursuant to clause (x) above
and shall issue one Common Interest to the Managing Member; and

 

(iii)  in the event of any issuance of Class A Shares or Class C Shares by the
Managing Member, and the contribution to the Company, by the Managing Member, of
the cash proceeds or other consideration or payments received from such issuance
(including from a Member of the Company in respect of such issuance), if the
cash proceeds or other consideration or payments actually received by the
Managing Member are less than the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid or incurred in connection with
such issuance (after giving effect to any consideration or payments paid by the
Members of the Company in respect of such issuance), the Managing Member shall
be deemed to have made a capital contribution to the Company in the amount equal
to the sum of the cash proceeds or other consideration or payments of such
issuance plus the amount of such underwriter’s discount and other expenses paid
by the Managing Member, which discount and expense shall be treated as an
expense for the benefit of the Company for purposes of Section 4.2.

 

(f)        If, at any time, any Class A Share or Class C Share (or such other
class or series of equity securities) of the Managing Member is to be redeemed
by the Managing Member for cash, the Company shall, immediately prior to such
redemption, redeem one (1) Common Interest held by the Managing Member (or such
other class or series of equity securities in the Company held by the Managing
Member), upon the same terms and for the same price per Common Interest (or such
other class or series of equity securities in the Company), as such Class A
Share or Class C Share (or such other class or series of equity securities) of
the Managing Member was redeemed.

 

(g)        Neither the Company nor the Managing Member shall in any manner
subdivide (by split, distribution, stock dividend, reclassification,
recapitalization or otherwise) or combine (by reverse split, reclassification,
recapitalization or otherwise) any class or series of its outstanding membership
interests or capital stock unless the Managing Member or the Company,
respectively, shall subdivide or combine concurrently in an identical manner the
corresponding class or series of its outstanding membership interests or capital
stock having the identical designations, preferences and other rights, terms and
provisions.  In addition to the foregoing, the Managing Member shall not in any
manner subdivide (by split, distribution, stock dividend, reclassification,
recapitalization or otherwise) or combine (by reverse split, reclassification,
recapitalization or otherwise) the Class A Shares, the Class B Shares or the
Class C Shares unless contemporaneously therewith the other classes of capital
stock are subdivided or combined in the same proportion and in the same manner.

 

19

--------------------------------------------------------------------------------


 

(h)                       Except in respect of any Tax Distributions pursuant to
Section 6.4(b) hereof, if the Company makes any distribution to its Members
including the Managing Member, the Managing Member will be required to make a
corresponding distribution to each of its holders of Class A Shares and Class C
Shares (and the holders of any other class of securities of JHI entitled to
receive such distribution), subject only to applicable law.

 

4.4                               Officers and Related Persons.  The Managing
Member shall have the authority to appoint and terminate officers of the Company
and retain and terminate employees, agents and consultants of the Company and to
delegate such duties to any such officers, employees, agents and consultants as
the Managing Member deems appropriate, including the power, acting individually
or jointly, to represent and bind the Company in all matters, in accordance with
the scope of their respective duties.

 

(a)                       General.  The officers of the Company shall be chosen
by the Managing Member and shall be a Chief Executive Officer, a President, a
Chief Operating Officer, a Chief Financial Officer and such other officers as
the Managing Member deems appropriate.  The Managing Member may also choose a
Treasurer, a Secretary, and one or more Vice Presidents (and, in the case of
each Vice President, with such descriptive title, if any, as the Managing Member
shall determine, including, without limitation, Executive Vice President and
Senior Vice President), Assistant Secretaries, Assistant Treasurers and other
officers.  Any number of offices may be held by the same person, unless
otherwise prohibited by law.  The officers of the Company need not be Members of
the Company.

 

(b)                       Election.  From and after the date hereof, the
Managing Member shall elect the officers of the Company.  The officers of the
Company shall hold their offices for such terms and shall exercise such powers
and perform such duties as shall be determined from time to time by the Managing
Member; and all officers of the Company shall hold office until their successors
are chosen, or until their earlier death, disability, resignation or removal. 
Any officer elected by the Managing Member may be removed at any time, with or
without cause, by the Managing Member.  Any vacancy occurring in any office of
the Company shall be filled by the Managing Member.  The salaries of all
officers of the Company shall be fixed by the Managing Member.  The Managing
Member may delegate such duties to any such officers or other employees, agents
and consultants of the Company as the Managing Member deems appropriate,
including the power, acting individually or jointly, to represent and bind the
Company in all matters, in accordance with the scope of their respective duties.

 

(c)                        Voting Securities Owned by the Company.  Powers of
attorney, proxies, waivers of notice of meeting, consents and other instruments
relating to securities owned by the Company may be executed in the name of and
on behalf of the Company by the Chief Executive Officer, the Chief Financial
Officer or any other officer authorized to do so by the Managing Member and any
such officer may, in the name of and on behalf of the Company, take all such
action as any such officer may deem advisable to vote in person or by proxy at
any meeting of securityholders of any entity in which the Company may own
securities and at any such meeting shall possess and may

 

20

--------------------------------------------------------------------------------


 

exercise any and all rights and power incident to the ownership of such
securities and which, as the owner thereof, the Company might have exercised and
possessed if present.  The Managing Member may, by resolution, from time to time
confer like powers upon any other person or persons.

 

4.5                               Reliance by Third Parties.  Persons dealing
with the Company are entitled to rely conclusively upon the power and authority
of the Managing Member.

 

4.6                               Member Approval Required.  Notwithstanding the
provisions of Section 4.1 hereof, and in addition to the provisions of Articles
X and XIII hereof, the following actions shall require Member Approval:

 

(a)                       any modification of Capital Accounts, or modification
of the manner in which Capital Accounts, or any debits or credits thereto, are
computed , in each case, pursuant to the last sentence of Section 6.8 hereof,
with the purpose and intent of materially adversely affecting a Member or
Members; and

 

(b)                       any conversion of the Company to a corporation other
than for purposes of a Sale Transaction.

 

4.7                               Duty and Standard of Care by Managing Member
to Company and Members.  The Managing Member and its board of directors shall
owe the same fiduciary duties to the Company and its Members in the same manner
as a director of a corporation organized under the General Corporation Law of
the State of Delaware.

 

ARTICLE V

 

CAPITAL STRUCTURE AND CONTRIBUTIONS

 

5.1                               Capital Structure.

 

(a)                       General.

 

(i)             Subject to the terms of this Agreement, (A) the Company is
authorized to issue equity interests in the Company designated as “Interests”
(and each as an “Interest”), which shall constitute limited liability company
interests under the Act and shall initially include only Common Interests, and
(B) the Managing Member is expressly authorized, by resolution or resolutions,
to create and to issue, out of authorized but unissued Interests, different
classes, groups or series of Interests and fix for each such class, group or
series such voting powers, full or limited or no voting powers, and such
distinctive designations, preferences and relative participating, optional or
other special rights and qualifications, limitations or restrictions as
determined by the Managing Member.  Other than as set forth in this Agreement,
each Interest shall be identical in all respects with each other Interest.

 

21

--------------------------------------------------------------------------------


 

(ii)          The Company shall have authority to issue up to an aggregate of
600,000,000 Common Interests (the “Common Interests”), which shall consist of
450,000,000 voting common membership Interests (the “Voting Common Interests”),
50,000,000 non-voting common membership Interests issued upon conversion of
previously outstanding profits interests (the “Restricted Common Interests”),
and 100,000,000 non-voting common membership Interests (the “Non-Voting Common
Interests”), in addition to 100,000,000 Interests which shall be undesignated
until authorized for issuance by the Managing Member.  The relative rights,
powers, preferences, duties, liabilities and obligations of holders of the
Common Interests and any other class or series of securities of the Company
created after the date hereof, shall be as set forth herein.  The Company is
authorized to issue options or warrants to purchase Interests, restricted
Interests, Interest appreciation rights, phantom Interests, profits Interests
and other securities convertible, exchangeable or exercisable for Interests, on
such terms as may be determined by the Managing Member.

 

(b)                       Common Interests.

 

(i)             The Common Interests shall have such rights to allocations and
distributions as may be authorized and set forth under this Agreement.  Each
holder of Voting Common Interests shall be entitled to one (1) vote, in person
or by proxy, per Voting Common Interest on all matters upon which Members have
the right to vote as set forth in this Agreement which, for the avoidance of
doubt, shall be limited to the matters specified in Sections 4.6 and 13.1 hereof
and Article X hereof; provided, however, that any Member holding:

 

(1)                                             Restricted Common Interests
(whether or not such Restricted Common Interests remain subject to forfeiture)
shall not have any voting rights in respect thereto on any matter upon which
Members are permitted or have the right to vote under this Agreement or the Act,
including with respect to any matter referenced in Section 4.6 or Articles X or
XIII; and

 

(2)                                             Non-Voting Common Interests
shall have the same rights to allocations and distributions as the Voting Common
Interests and shall be treated the same as the Voting Common Interests in all
respects except the Non-Voting Common Interests shall not, except as otherwise
expressly provided for in this Agreement, have any voting rights in respect
thereto on any matter upon which Members are permitted or have the right to vote
under this Agreement or the Act.  Any Non-Voting Common Interests may only be
converted into Voting Common Interests in accordance with the Conversion
Conditions set forth in Section 8.1(c) below.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Restrictions.  Common Interests received as
of the Effective Date by any Employee Member upon conversion of previously
outstanding Class B management incentive membership Interests (“Class B
Management Interests”) or previously received by any Employee Member upon
reclassification of previously outstanding Class A Management Interests
(collectively, “Restricted Common Interests”) shall remain subject to the same
provisions regarding forfeiture, repurchase and related matters as were in
effect immediately prior to such conversion, except to the extent that the
Managing Member elects to shorten the vesting schedule with respect to any such
Restricted Common Interests.  Without limiting the generality of the foregoing,
any award agreement entered into prior to the date hereof between an Employee
Member and the Company or a Company Subsidiary shall continue to be applicable
to any Restricted Common Interests issued upon conversion of Class B Management
Interests or reclassification of Class A Management Interests, notwithstanding
such conversion or reclassification.  Any Restricted Common Interests that are
forfeited shall be deemed by the Company to have been cancelled, and the Class B
Shares corresponding to such forfeited Restricted Common Interests shall
automatically be redeemed and cancelled.

 

(d)                                 Capital Account Adjustments.  In the event
of a forfeiture or repurchase of Restricted Common Interests, (i) the Capital
Account balance, if any, with respect to such forfeited, repurchased and/or
cancelled Restricted Common Interests shall be allocated to the Capital Accounts
of the remaining Members in accordance with Section 6.1 hereof as if such
Capital Account balance were Net Profit, (ii) items of Net Profit and Net Loss
recognized by the Company for the period commencing on the first day of the
taxable year in which such forfeiture or repurchase occurs and ending on the
date on which such forfeiture, repurchase and/or cancellation occurs shall be
allocated among the Members (including the Member subject to such forfeiture or
repurchase) in accordance with Section 6.1 hereof as if such cancellation had
not occurred, and (iii) items of Net Profit and Net Loss recognized by the
Company after the date of forfeiture shall be allocated to each Member
forfeiting a Restricted Common Interest in accordance with Section 6.1 hereof
based on such forfeiting Member’s Restricted Common Interests, if any, that have
not been forfeited, repurchased and/or cancelled.

 

(e)                        Issuance of Additional Interests.  The Company is
authorized to issue Interests to any Person at such prices per Interest as may
be determined in good faith by the Managing Member and in exchange for
contributions of cash or property, the provision of services or such other
consideration (collectively, “Interest Consideration”) as may be determined by
the Managing Member.   The number of Interests issued to Members shall be
reflected in the books and records of the Company, which shall be updated from
time to time as required to reflect issuances of Interests to Additional
Members, Transfers of Interests to Substitute Members, acquisition of additional
Interests by Members, repurchase, redemption, forfeiture or cancellation of
Interests and to reflect the cessation or withdrawal of Members.  The number of
Interests held by each Member shall not be affected by any (i) issuance by the
Company of Interests to other Members or (ii) change in the Capital Account of
such Member (other than such changes to reflect additional Interest
Consideration from such Member in exchange for new Interests).

 

23

--------------------------------------------------------------------------------


 

(f)                         Certificates; Legend.  In the sole discretion of the
Managing Member, the issued and outstanding Interests may be represented by
certificates.  In addition to any other legend required with respect to a
particular class, group or series of Interests or pursuant to any other
agreement among Members and the Company, each such certificate shall bear the
following legend:

 

“THE INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO, AND MAY NOT BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE
DISPOSED OF (“TRANSFERRED”) WITHOUT COMPLYING WITH, THE PROVISIONS OF THE
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT BY AND AMONG THE
MEMBERS OF JGWPT HOLDINGS, LLC (THE “COMPANY”), AS IT MAY BE AMENDED FROM TIME
TO TIME, A COPY OF WHICH IS ON FILE WITH THE COMPANY.  IN ADDITION TO THE
RESTRICTIONS ON TRANSFER SET FORTH IN SUCH AGREEMENT, NO TRANSFER OF THE
INTERESTS REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER (THE “ACT”), AND ALL
APPLICABLE STATE SECURITIES LAWS OR (B) IF SUCH TRANSFER IS PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT.  THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF THE AFORESAID AGREEMENT.”

 

(g)                        Article 8 Election.  All limited liability company
interests in the Company shall be securities governed by Article 8 of the
Uniform Commercial Code as in effect from time to time in the State of Delaware
and Article 8 of the Uniform Commercial Code as in effect from time to time in
any other applicable jurisdiction.  Any certificate evidencing limited liability
company interests issued by the Company shall bear the following legend:  “THIS
CERTIFICATE EVIDENCES LIMITED LIABILITY COMPANY INTERESTS IN THE COMPANY, WHICH
ARE SECURITIES GOVERNED BY ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT
FROM TIME TO TIME IN THE STATE OF DELAWARE AND ARTICLE 8 OF THE
UNIFORM COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN ANY OTHER APPLICABLE
JURISDICTION.”  Any purported amendment to this provision, shall not take effect
until all outstanding certificates have been surrendered to the Company for
cancellation.  This provision shall not be amended, and any purported

 

24

--------------------------------------------------------------------------------


 

amendment to this provision shall not be effective, without the prior written
consent of JGWPT Holdings, LLC.

 

5.2                               Capital Contributions.

 

(a)                       Each Member shall contribute or be deemed to have
contributed to the Company, as an initial capital contribution (the “Initial
Capital Contributions”), the amount in cash or the Book Value of other
properties or assets contributed as reflected in the books and records of the
Company on the date specified thereon.  The books and records of the Company
shall be updated from time to time to reflect any additional Capital
Contributions made by a Member after the date of such Member’s Initial Capital
Contributions (“Additional Capital Contributions”).

 

(b)                       In exchange for its Initial Capital Contribution and
any Additional Capital Contributions and for other good and valuable
consideration, each Member shall receive, or has received, the number of
Interests set forth from time to time in the books and records of the Company.

 

5.3                               No Withdrawal of Capital Contributions;
Redemptions and Repurchases.

 

(a)                       Except upon a dissolution and liquidation of the
Company effected in accordance with Articles X and XI hereof, no Member shall
have the right to withdraw its Capital Contributions from the Company.

 

(b)                       Except in accordance with Section 4.3(f) or Article IX
of this Agreement the Company shall not offer to redeem or repurchase any Common
Interests unless such offer is made to all holders of Common Interests on a pro
rata basis.

 

5.4                               No Other Capital Contributions.  Except as
provided in Section 5.2 hereof, no Member shall be obligated to make any cash or
non-cash contribution to the Company’s capital.  Except with the approval of the
Managing Member, no Member shall be permitted to make any cash or non-cash
contribution to the Company’s capital.

 

5.5                               Maintenance of Capital Accounts.

 

(a)                       The Company shall establish and maintain a capital
account (“Capital Account”) for each Member in accordance with the following
provisions:

 

(i)             to each Member’s Capital Account there shall be credited
(x) such Member’s contributions of cash and the Book Value of other properties
and assets contributed to the Company, (y) such Member’s distributive share of
Net Profits and other items of income or gain which are specifically allocated
to such Member and (z) the amount of any Company liabilities assumed by such
Member or which are secured by any property distributed to such Member; and

 

25

--------------------------------------------------------------------------------


 

(ii)          to each Member’s Capital Account there shall be debited (x) the
amount of money and the Book Value of any property distributed to such Member
pursuant to any provision of this Agreement, (y) such Member’s distributive
share of Net Losses and other items of deduction or loss which are specifically
allocated to such Member and (z) the amount of any liabilities of such Member
assumed by the Company or which are secured by any property contributed by such
Member to the Company.

 

(b)                       This Section 5.5 and other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Section 1.704-1(b), and shall be interpreted and applied in a
manner consistent with such Regulations.  Notwithstanding that a particular
adjustment is not set forth in this Section 5.5, the Capital Accounts of the
Members shall be adjusted as required by, and in accordance with, the Capital
Account maintenance rules of Regulations Section 1.704-1(b).

 

5.6                               Information Rights.

 

(a)                       As soon as practicable, but in no event later than 120
days after the close of each fiscal year of the Company, the Managing Member
shall cause to be made available to each Member, as of a date selected by the
Managing Member, an annual report containing financial statements of the Company
for such fiscal year of the Company, presented in accordance with United States
generally accepted accounting principles, including a balance sheet and
statements of operations, equity and cash flows, such statements to be audited
by a registered public accounting firm selected by the board of directors of the
Managing Member.

 

(b)                       As soon as practicable, but in no event later than 90
days after the close of each fiscal quarter except the last quarter of each
fiscal year, the Managing Member shall cause to be made available to each
Member, as of a date selected by the Managing Member, a report containing
unaudited financial statements of the Company and such other information as the
Managing Member determines to be necessary or appropriate.

 

(c)                        For so long as the DLJMB Main Fund holds, directly or
indirectly, any Interests, the DLJMB Main Fund shall have the right to
(i) consult with and advise the senior management of the Company and the Company
Subsidiaries, upon reasonable notice and at reasonable times from time to time,
on all matters relating to the operation of the Company and the Company
Subsidiaries and (ii) request that the Company provide to DLJMB Main Fund true
and correct copies of all additional documents, reports, financial data and
other information as DLJMB Main Fund may reasonably request.

 

(d)                       The Company shall provide to any Member who so
requests in writing from time to time the Aggregate Common Interest Percentage
of such Member

 

26

--------------------------------------------------------------------------------


 

based on the number of Interests then owned by such Member, as reflected on the
books and records of the Company.

 

ARTICLE VI

 

ALLOCATIONS AND DISTRIBUTIONS

 

6.1                               Allocations of Net Profits and Net Losses.

 

(a)                       Allocations to Capital Accounts.  Except as provided
in Section 6.1(b) or (c) hereof or elsewhere in this Agreement, items of Net
Profits and Net Losses shall be allocated among the Members in a manner such
that the Capital Accounts of each Member, immediately after giving effect to
such allocation, are, as nearly as possible, equal (proportionately) to the
amount equal to the Distributions that hypothetically would be made to such
Member during such Fiscal Year pursuant to Section 6.4(a) hereof, if (i) the
Company were dissolved and terminated; (ii) its affairs were wound up and each
Company asset was sold for cash equal to its Book Value (except that any Company
asset that is realized in such Fiscal Year shall be treated as if sold for an
amount of cash equal to the sum of the amount of any net cash proceeds and the
Fair Market Value of any property actually received by the Company in connection
with such disposition); (iii) all Company liabilities were satisfied (limited
with respect to each nonrecourse liability to the Book Value of the assets
securing such liability); and (iv) the net assets of the Company were
distributed in accordance with Section 6.4(a) hereof to the Members immediately
after giving effect to such allocation.

 

(b)                       Allocations Relating to Last Fiscal Year. 
Notwithstanding any other provision of this Agreement, Net Profits and Net
Losses for the Fiscal Year in which the Company dissolves and terminates
pursuant to Article XI, shall be allocated among the Members in accordance with
the provisions of Section 6.1(a) hereof, substituting all references to
Section 6.4(a) therein with references to Section 11.1 hereof.

 

(c)                        Construction.  If the Managing Member determines in
good faith that it is necessary or appropriate to modify or amplify the manner
in which the balances of the Capital Accounts are computed or the items of Net
Profits and Net Losses are determined in order to comply with Regulations
Section 1.704-1(b), the Managing Member may make such modification or
amplification.

 

(d)                       Tax Allocations.  All items of income, gain, loss,
deduction and credit of the Company shall be allocated among the Members, for
federal, state, and local income tax purposes, in the same manner as such items
of income, gain, loss, deduction and credit shall be allocated among such
Members pursuant to Section 6.1(a) hereof except as may otherwise be provided
herein or by the Code, or other applicable law.  The Managing Member shall have
the power to make such allocations and to take any and all action necessary
under the Code and the Regulations thereunder, or other applicable law, to
effect such allocations.

 

27

--------------------------------------------------------------------------------


 

(e)                        Loss Allocation Limitation.  The Net Losses allocated
pursuant to Section 6.1(a) hereof shall not exceed the maximum amount of Net
Losses that can be so allocated without causing any Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year.  To the extent that Net
Losses allocated would cause a Member to have an Adjusted Capital Account
Deficit while any other Member would not have an Adjusted Capital Account
Deficit, such Net Loss shall be allocated to the Members without Adjusted
Capital Account Deficits in proportion to the relative amount of Net Loss that
may be allocated to each such Member without causing any such Member to have an
Adjusted Capital Account Deficit, prior to allocation of any remaining Net Loss
to any Member for such Fiscal Year.

 

(f)                         Distributions in Kind.  Prior to distributing any
asset of the Company in kind, the Capital Accounts of the Members shall be
adjusted to reflect the Fair Market Value of such asset by allocating any
unrealized gain or loss with respect to such asset to the Capital Accounts
pursuant to this Section 6.1.

 

6.2                               Special Allocations.  The following special
allocations shall be made in the following order prior to any allocations
pursuant to Section 6.1 hereof:

 

(a)                       Minimum Gain Chargeback.  Except as otherwise provided
in Regulations Section 1.704-2(f) and notwithstanding any other provision of
this Article VI, if there is a net decrease in Company Minimum Gain during any
Fiscal Year, each Member shall be specially allocated items of Company income
and gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto.  The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2).  This Section 6.2(a) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.

 

(b)                       Member Minimum Gain Chargeback.  Except as otherwise
provided in Regulations Section 1.704-2(i)(4) and notwithstanding any other
provision of this Article VI, if there is a net decrease in Member Nonrecourse
Debt Minimum Gain attributable to a Member Nonrecourse Debt during any Fiscal
Year, each Member who has a share of the Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto.  The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2).  This Section 6.2(b) is intended to comply with

 

28

--------------------------------------------------------------------------------


 

the minimum gain chargeback requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

(c)                        Qualified Income Offset.  In the event any Member
unexpectedly receives any adjustments, allocations, or distributions described
in Regulations Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of income and gain shall be specially allocated
to such Member in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, the Adjusted Capital Account Deficit of such Member
as quickly as possible, provided that an allocation pursuant to this
Section 6.2(c) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article VI have been tentatively made as if this Section 6.2(c) were
not applicable.

 

(d)                       Gross Income Allocation.  In the event any Member has
a deficit Capital Account at the end of any Fiscal Year which is in excess of
the sum of (i) the amount such Member is obligated to restore pursuant to any
provision of this Agreement and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be specially
allocated items of income and gain in the amount of such excess as quickly as
possible, provided that an allocation pursuant to this Section 6.2(d) shall be
made only if and to the extent that such Member would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Article VI have been made as if Section 6.2(c) hereof and this
Section 6.2(d) were not applicable.

 

(e)                        Nonrecourse Deductions.  Nonrecourse Deductions for
any Fiscal Year shall be allocated in accordance with each Member’s share of Net
Profits and Net Losses under Section 6.1(a) hereof.

 

(f)                         Member Nonrecourse Deductions.  Any Member
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i)(1).

 

(g)                        Section 754 Adjustments.  To the extent an adjustment
to the adjusted tax basis of any Company asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Regulation.

 

29

--------------------------------------------------------------------------------

 


 

(h)                       Other Allocation Rules.

 

(i)             Generally, all Net Profits and Net Losses shall be allocated
among the Members as provided in this Article VI.  If Members are admitted to
the Company on different dates during any Fiscal Year, or the interests of the
Members fluctuate during a Fiscal Year, the Net Profits or Net Losses shall be
allocated among the Members for such Fiscal Year in accordance with Code
Section 706, using any convention determined by the Managing Member and
permitted by law.

 

(ii)          The Members are aware of the income tax consequences of the
allocations made by this Article VI and hereby agree to be bound by the
provisions of this Article VI in reporting their Interests of income and loss
for income tax purposes.

 

(i)                           Tax Allocations:  Code Section 704(c).  In
accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss and deduction with respect to any property contributed to the capital
of the Company shall, solely for tax purposes, be allocated among the Members in
the manner determined by the Managing Member so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Book Value.  If the Book Value of any
Company asset is adjusted pursuant to the definition thereof, subsequent
allocations of income, gain, loss and deduction with respect to such Company
asset shall take account of any variation between the adjusted basis of such
Company asset for federal income tax purposes and its Book Value in the manner
determined by the Managing Member in accordance with Code Section 704(c) and the
Regulations thereunder.  Allocations pursuant to this Section 6.2(i) are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
Net Profits, Net Losses, other items, or distributions pursuant to any provision
of this Agreement.

 

6.3                               No Right to Distributions.  No Member shall
have the right to demand or receive distributions of any amount, except as
expressly provided in this Article VI or Section 7.7 hereof.

 

6.4                               Distributions.

 

(a)                       Distributions shall be paid to the Members, when, as
and if declared by the Managing Member out of funds legally available for the
purpose.  Any Distributions paid by the Company shall, except as required
pursuant to Section 7.7, be paid to holders of the Common Interests (including,
for the avoidance of doubt, Non-Voting Common Interests and Restricted Common
Interests) in proportion to their respective Aggregate Common Interest
Percentages.

 

(b)                       To the extent that Distributions to a Member with
respect to a given Fiscal Year are less than an amount equal to the product of
(x) the taxable net income allocated to such Member pursuant to this Agreement
for such Fiscal Year

 

30

--------------------------------------------------------------------------------


 

multiplied by (y) the Tax Rate (such product, the “Assumed Tax Liability”) then,
unless the Managing Member shall determine in good faith that such distribution
would not be in the best interests of the Company, the Company shall distribute
to such Member an amount equal to the excess of the Member’s Assumed Tax
Liability over the Distributions previously made to the Member with respect to
such Fiscal Year (such difference, “Tax Distributions”).  The amounts
distributed to any Member pursuant to this Section 6.4(b) or pursuant to
Section 7.7 shall be counted towards the amounts distributable to any Member
pursuant to Section 6.4(a).  The Managing Member shall use commercially
reasonable efforts to cause the Tax Distributions contemplated by this
Section 6.4(b) to be made for each Fiscal Year as promptly as practicable during
the immediately succeeding year, subject to the Managing Member’s review of the
needs of the Company’s business.  Notwithstanding anything to the contrary
contained in this Agreement, no Tax Distributions shall be made under this
Section 6.4(b) in respect of income from discharge of indebtedness within the
meaning of Section 108 of the Code (and any corresponding state, local or
foreign tax law) that was realized or recognized prior to July 12, 2011,
including with respect to the term loan maturing in April 2014 in the amount of
$325,000,000 for which an election under Section 108(i) of the Code was made by
JGW Holdco, LLC, regardless of whether an election was made under
Section 108(i) of the Code (or any corresponding state, local or foreign tax
law) to defer the inclusion of such income into gross income until a later
taxable period.

 

6.5                               Withholding.  The Company is hereby authorized
and directed to withhold from any distribution made to a Member the amount of
taxes required to be withheld or paid by the Company with respect to any
allocations or distributions to such Member as levied by any federal, state,
local or foreign taxing authority.  Any amount so withheld shall be treated as a
distribution under Section 6.4 hereof and shall reduce the amount otherwise
distributable to such Member hereunder.  In the event that distributions under
Section 6.4 hereof are insufficient to cover the amount of taxes required to be
withheld or paid by the Company pursuant to this Section 6.5, the Member to
which such taxes relate shall be obligated to indemnify the Company for such
taxes in excess of distributions.

 

6.6                               Restrictions on Distributions.  The foregoing
provisions of this Article VI to the contrary notwithstanding, no distribution
shall be made if, and for so long as, such distribution would violate any law,
rule, regulation, order or directive of any Governmental Authority then
applicable to the Company.

 

6.7                               Distributions in Liquidation.  Upon the
liquidation of the Company, liquidation proceeds, if any, shall be distributed
in accordance with the provisions of Section 11.1 hereof.

 

6.8                               Determinations by the Managing Member.  All
matters concerning the computation of Capital Accounts, the allocation of items
of Company income, gain, loss, deduction and expense for all purposes of this
Agreement and the adoption of any accounting procedures not expressly provided
for by the terms of this Agreement shall be determined by the Managing Member in
good faith.  Such determinations shall be final and conclusive as to all the
Members.  Without in any way

 

31

--------------------------------------------------------------------------------


 

limiting the scope of the foregoing, if and to the extent that, for income tax
purposes, any item of income, gain, loss, deduction or expense of any Member or
the Company is constructively attributed to, respectively, the Company or any
Member, or any contribution to or distribution by the Company or any payment by
any Member or the Company is recharacterized, the Managing Member may, in its
discretion and without limitation, specially allocate items of Company income,
gain, loss, deduction and expense and/or make correlative adjustments to the
Capital Accounts of the Members in a manner so that the net amount of income,
gain, loss, deduction and expense realized by each relevant party (after taking
into account such special allocations) and the net Capital Account balances of
the Members (after taking into account such special allocations and adjustments)
shall, as nearly as possible, be equal, respectively, to the amount of income,
gain, loss, deduction and expense that would have been realized by each relevant
party and the Capital Account balances of the Members that would have existed if
such attribution and/or recharacterization and the application of this
Section 6.8 had not occurred.  Notwithstanding anything expressed or implied to
the contrary in this Agreement but subject to Section 4.6(a), in the event the
Managing Member shall determine in good faith that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to effectuate the intended economic sharing arrangement of the
Members, the Managing Member may make such modification.

 

ARTICLE VII

 

ACCOUNTS

 

7.1                               Books.  The Managing Member shall cause to be
maintained complete and accurate books of account of the Company’s affairs at
the Company’s principal place of business.  Such books shall be kept on such
method of accounting, as the Managing Member shall select.  For purposes of the
Company’s financial statements, the Company’s assets and liabilities and
statements of operations and cash flows shall be prepared in conformity with
generally accepted accounting principles.  The Company’s accounting period shall
be as determined by the Managing Member.

 

7.2                               Reports.

 

(a)                       The books of account of the Company shall be closed
after the close of each calendar year, and there shall be prepared and sent to
each Member a statement of the profits and losses of the Company for that period
and a statement of such Member’s distributive share of income and expense for
income tax reporting purposes.

 

(b)                       In the event that PGHI or any Permitted Transferee of
PGHI can reasonably demonstrate to the Company that the Company is then deemed
to be a CS-Controlled Affiliate, then the Company, DLJMB and the internal legal
and compliance department of Credit Suisse shall cooperate in good faith to
structure the PGHI ownership of Common Interests in a manner that shall not
cause the Company to be deemed a CS-Controlled Affiliate.

 

32

--------------------------------------------------------------------------------


 

7.3                               No Right of Inspection by Members.

 

(a)                       Without the prior written consent of the Managing
Member, no Member which, together with its Affiliates, holds Interests
representing an Aggregate Common Interest Percentage of less than two percent
(2%) shall be entitled to inspect or copy any books or records of the Company,
including, without limitation, any list of the Members of the Company.  No
Member which, together with its Affiliates, holds Interests representing an
Aggregate Common Interest Percentage of at least two percent (2%) shall be
entitled to inspect or copy any books or records of the Company unless the
primary purpose for such inspection and copying is reasonably related to such
Member’s status as a Member, and provided, that, no such Member shall, in any
event, be entitled to inspect or copy any list of the Members of the Company. 
Notwithstanding the foregoing provisions of this Section 7.3(a), the Company
shall not be required to provide any information to any Member that would
reasonably be considered a competitor of the Company or that has otherwise been
identified, in the good faith reasonable judgment of the Managing Member, as an
actual competitor of, or adverse to the interests of, the Company.

 

(b)                       Notwithstanding anything in Section 7.3(a) to the
contrary, for so long as the DLJMB Main Fund holds, directly or indirectly, any
Interests, the DLJMB Main Fund (or any authorized representative thereof) may,
upon prior written notice to the Company, examine the books and records of the
Company and inspect its facilities and may request information at reasonable
times and intervals concerning the general status of the Company’s financial
condition and operations, provided that such examination and inspection shall
not unreasonably interfere with the operations or business of the Company.

 

7.4                               Federal Tax Matters.  The Managing Member
shall be the Tax Matters Member, which shall be considered the tax matters
partner for purposes of the Code.  In addition to the specific duties and
obligations of the tax matters partner set forth in Code Sections 6221 through
6234, the Tax Matters Member shall cause to be prepared and shall sign all tax
returns of the Company, which returns shall be reviewed in advance of filing by
an independent certified public accountant, make any election which is available
to the Company, and monitor any Governmental Authority in any audit that such
Governmental Authority may conduct of the Company’s books and records or other
documents; provided, however, that the Tax Matters Member shall not elect to
have the Company taxed other than as a partnership for federal income tax
purposes.  Notwithstanding the foregoing or Section 7.2, the JLL Member
acknowledges and agrees that (i) the Company has certain obligations to provide
assistance and cooperation to PGHI in respect of tax matters pursuant to
Section 5.11 of the Peach Merger Agreement, and (ii) PGHI has certain rights to
control and represent the interests of Orchard Acquisition Company and its
subsidiaries in respect of certain tax audits and administrative and judicial
proceedings pursuant to Section 7.3(f) of the Peach Merger Agreement.

 

7.5                               Fiscal Year.  The fiscal year of the Company
(the “Fiscal Year”) for financial statement and federal income tax purposes
shall be determined by the

 

33

--------------------------------------------------------------------------------


 

Managing Member from time to time pursuant to Code Section 706 and the
Regulations thereunder.

 

7.6                               Issuance of Compensatory Interests.

 

(a)                       The Tax Matters Member is hereby authorized and
directed to cause the Company to make an election to value any Interests issued
by the Company after the Effective Date as compensation for services to or for
the benefit of the Company (collectively, “Compensatory Interests”) at
liquidation value (the “Safe Harbor Election”), as the same may be permitted
pursuant to or in accordance with the finally promulgated successor rules to
proposed Regulations Section 1.83-3(l) and IRS Notice 2005-43 (collectively, the
“Proposed Rules”).  The Tax Matters Member shall cause the Company to make any
allocations of items of income, gain, deduction, loss or credit (including
forfeiture allocations and elections as to allocation periods) necessary or
appropriate to effectuate and maintain the Safe Harbor Election.

 

(b)                       Any such Safe Harbor Election shall be binding on the
Company and on all of its Members with respect to all transfers of Compensatory
Interests thereafter made by the Company while a Safe Harbor Election is in
effect.  A Safe Harbor Election once made may be revoked by the electing Member
as permitted by the Proposed Rules or any applicable rule.

 

(c)                        Each Member (including any person to whom a
Compensatory Interest is transferred in connection with performance of
services), by signing this Agreement or by accepting such transfer, hereby
agrees to comply with all requirements of the Safe Harbor Election with respect
to all Compensatory Interests transferred while the Safe Harbor Election remains
effective.

 

(d)                       The Tax Matters Member shall file or cause the Company
to file all returns, reports and other documentation as may be required to
perfect and maintain the Safe Harbor Election with respect to transfers of
Compensatory Interests covered by the Safe Harbor Election.

 

(e)                        The Managing Member is hereby authorized and
empowered, without further vote or action of the Members, to amend this
Agreement as necessary to comply with the Proposed Rules (or any similar rule),
in order to provide for a Safe Harbor Election and the ability to maintain or
revoke the same, and shall have the authority to execute any such amendment by
and on behalf of each Member.  Any undertakings by the Members necessary to
enable or preserve a Safe Harbor Election may be reflected in such amendments
and to the extent so reflected shall be binding on each Member, respectively.

 

(f)                         Each Member agrees to cooperate with the Tax Matters
Member to perfect and maintain any Safe Harbor Election, and to timely execute
and deliver any documentation with respect thereto reasonably requested by the
Tax Matters Member.

 

34

--------------------------------------------------------------------------------


 

7.7                               Structure to Defer Recognizing Income or Gain.

 

(a)                       Notwithstanding anything to the contrary contained in
this Agreement, but subject to paragraph (b) hereof, until July 12, 2015, the
Company and the Company Subsidiaries shall not sell or otherwise dispose of any
Legacy Peach Assets in a Restricted Transaction without the prior written
consent of PGHI (for so long as PGHI holds Interests) if (i) any income or gain
recognized by the Company would be allocated to PGHI under Code
Section 704(c) (net of any loss or deduction so recognized and allocated to PGHI
under Code Section 704(c)) in respect of such Restricted Transaction and
(ii) the Covered 704(c) Gain is greater than zero.

 

(b)                       The Company and the Company Subsidiaries may sell or
otherwise dispose of Legacy Peach Assets in a Restricted Transaction without the
prior written consent of PGHI if the following conditions are satisfied:

 

(i)             Either:

 

(1)                                             the sum of all cash
Distributions previously made to PGHI under this Agreement as of the end of each
Estimated Tax Period in the calendar year in which such Restricted Transaction
occurs equals or exceeds the product of (x) the sum of (A) the Covered
704(c) Gain plus (B) all other income and gain recognized by the Company for
such taxable year that has been or will be allocated to PGHI as of the end of
each such quarter multiplied by (y) the Tax Rate, or

 

(2)                                             PGHI receives a priority non-pro
rata Distribution from the Company no later than thirty (30) days after the last
day of the Estimated Tax Period of the calendar year in which the income or gain
of the Company that is allocated to PGHI under Code Section 704(c) in respect of
the Restricted Transaction is required to be recognized, equal to the difference
between (x) the product of (A) the Covered 704(c) Gain multiplied by (B) the Tax
Rate and (y) the sum of all cash Distributions or Tax Distributions previously
made to PGHI under this Agreement as of the end of the relevant Estimated Tax
Period minus the product of (A) all other income and gain recognized by the
Company as of the end of such Estimated Tax Period that has been or will be
allocated to PGHI multiplied by (B) the Tax Rate.

 

(ii)          Regardless of whether or not the Covered 704(c) Gain is greater
than zero at the end of a relevant Estimated Tax Period, a priority non-pro rata
Distribution shall be made to PGHI in order to permit the payment of state and
local taxes, and United States federal “alternative minimum taxes,” attributable
to any income or gain recognized by the Company and allocated to PGHI under Code
Section 704(c) (net of any loss or deduction so recognized and allocated to PGHI
under Code Section 704(c)) in respect of Restricted Transactions, taking into
account any net operating loss carryforwards of PGHI with respect to

 

35

--------------------------------------------------------------------------------


 

such taxes, but subject to any applicable limitations in respect of such net
operating loss carryforwards; provided, however, that income or gain shall be
excluded from this Section 7.7(b)(ii) to the extent that Distributions, Tax
Distributions or Distributions under Section 7.7(b)(i)(2) have been made on
account of such income or gain sufficient to satisfy the applicable state and
local taxes and United States federal “alternative minimum taxes” in respect of
such income or gain.

 

Any amounts distributed to PGHI pursuant to this Section 7.7(b)(i)(2) and
Section 7.7(b)(ii) shall be treated as an advance of, and shall reduce the
amount of, any distributions PGHI is otherwise entitled to receive under this
Agreement (other than pursuant to Section 6.4(b) and this Section 7.7).

 

ARTICLE VIII

 

TRANSFER OF INTERESTS IN THE COMPANY

 

8.1                               Prohibition.

 

(a)                       Each Member (other than the Managing Member and the
JLL Member) holding Common Interests (including Non-Voting Common Interests but
not including Restricted Common Interests, which are addressed in
Section 8.1(b)) shall hold its Common Interests and shall not, directly or
indirectly, Transfer or in any way alienate any of such Common Interests or any
right or interest therein, other than any Transfer (i) of Common Interests to a
Permitted Transferee of such Common Interests; (ii) of Common Interests to any
other Member of the Company or any such other Member’s Affiliates; (iii) of
Common Interests in an Exchange pursuant to Article IX; or (iv) of Common
Interests upon the written consent of the Managing Member.

 

(b)                       Each Employee Member shall hold its Restricted Common
Interests and shall not, directly or indirectly, Transfer or in any way alienate
any of such Restricted Common Interests or any right or interest therein, other
than Transfers (i) of Restricted Common Interests to a Permitted Transferee of
such Restricted Common Interests, (iii) of Restricted Common Interests in an
Exchange pursuant to Article IX; or (iv) of Restricted Common Interests upon the
written consent of the Managing Member.  Any Transfer permitted under
Section 8.1(a) or this Section 8.1(b) is hereinafter referred to as a “Permitted
Transfer”.

 

(c)                        Any holder of Non-Voting Common Interests may convert
all or any portion of its Non-Voting Common Interests into an equal number of
Voting Common Interests, but only if such conversion is simultaneous with or
following (i) a Transfer of such Voting Common Interests that is part of a
widely distributed public offering of Common Interests, (ii) a Transfer of such
Voting Common Interests that is part of a private placement of Common Interests
in which no one party (or group of associated persons) acquires the rights to
purchase in excess of 2% of the Common Interests then outstanding, (iii) a
Transfer of such Voting Common Interests to an

 

36

--------------------------------------------------------------------------------


 

underwriter for the purpose of conducting a widely distributed public offering
of Common Interests, (iv) following a widely distributed public offering of
Common Interests, a Transfer of Voting Common Interests not requiring
registration under the Securities Act of 1933, as amended, in reliance on
Rule 144 thereunder in which no one party (or group of associated persons)
acquires in excess of 2% of the Common Interests then outstanding, (v) a
Transfer of such Voting Common Interests to the Company, (vi) a Transfer of such
Voting Common Interests to a Person as part of a transaction that is a Sale
Transaction (without giving effect to the transfer of any Common Interests held
by PGHI) or (vii) a Transfer of such Voting Common Interests to any Permitted
Transferee of PGHI (other than a CS-Controlled Affiliate), in a liquidation or
dissolution of PGHI of the Non-Voting Common Interests of PGHI to its equity
holders, based on such equity holders’ proportionate ownership of PGHI
(collectively, the “Conversion Conditions”).

 

(d)                       In the case of any proposed Transfer of Common
Interests to a Permitted Transferee or to any other Member of the Company (or
any such other Member’s Affiliates) by any such Member, the transferring Member
shall deliver to the Company, at least five (5) Business Days prior to such
Transfer, a written notice stating its intention to Transfer the Interests to be
transferred, the name of the transferee, whether such transferee is an Affiliate
of the Member, the number of Interests to be transferred, and any material terms
and conditions of the Transfer that would have an impact upon the Company or the
Company Subsidiaries, including, without limitation, any continuing transfer
restrictions contemplated therein.  Promptly following the receipt by the
Company of written notice of a proposed Transfer of Interests by a Member that
would cause the Company to be deemed a CS-Controlled Affiliate, the Company
shall provide to the director who sits on the Board of Directors of the Managing
Member as a designee of PGHI (or an assignee of PGHI), in his capacity as a
director, on behalf of Credit Suisse, a copy of each such notice.

 

(e)                        Notwithstanding anything to the contrary set forth
above, the Common Interests held by the Managing Member are not transferrable
other than in connection with a Sale Transaction.

 

(f)                         Any attempted Transfer of Interests by any such
Member, other than in strict accordance with this Article VIII, shall be null
and void and the purported transferee shall have no rights as a Member or
Assignee hereunder.

 

8.2                                       Conditions to Permitted Transfers. 
Except with respect to an Exchange pursuant to Article IX, a Member shall be
entitled to make a Transfer of all or any portion of its Interests only upon
satisfaction of each of the following conditions:

 

(a)                       such Transfer does not require the registration or
qualification of such Interests pursuant to any applicable federal or state
securities laws;

 

(b)                       such Transfer does not result in a violation of
applicable laws;

 

37

--------------------------------------------------------------------------------


 

(c)                        such Transfer would not cause the Company to become,
with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code Section 4975(c));

 

(d)                       such Transfer would not, in the opinion of legal
counsel to the Company, cause any portion of the assets of the Company to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.2-101;

 

(e)                        such Transfer is in compliance with, and does not
cause a termination of the Company, or the Company to lose its status as a
partnership, for federal and state income tax purposes;

 

(f)                         such Transfer is not made to any person or entity
who lacks the legal right, power or capacity to own Interests;

 

(g)                        such Transfer does not cause the Company to become a
“publicly traded partnership,” as such term is defined in Code
Section 469(k)(2) or Code Section 7704(b);

 

(h)                       such Transfer does not cause the Company to become a
reporting company under the Exchange Act;

 

(i)                           such Transfer does not subject the Company to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or ERISA, each as amended;

 

(j)                          such Transfer is not knowingly made to a Person
that, in the good faith reasonable judgment of the Managing Member, is an actual
competitor of, or is otherwise adverse to the interests of, the Company;
provided, however, that this clause (j) shall not prohibit any Transfer to a
Permitted Transferee except for Credit Suisse, Transfers to which shall be
prohibited at the discretion of the Managing Member;

 

(k)                       the Managing Member receives written instruments that
are in a form satisfactory to the Managing Member, as determined in its
reasonable discretion, including, without limitation, (i) copies of any
instruments of Transfer, (ii) such Assignee’s consent to be bound by this
Agreement as an Assignee, and (iii) if reasonably requested by the Managing
Member (other than in connection with a Transfer to a Permitted Transferee or to
another Member), an opinion of counsel to such Assignee, in form and substance
reasonably acceptable to the Managing Member, to the effect that the conditions
set forth in subsections (a)-(j) above have been reasonably satisfied; provided,
however, that clause (j) above shall not apply in the case of any Transfer by
the JLL Member, and

 

(l)                           except in the case of a Transfer of Non-Voting
Common Interests, the transferor must simultaneously Transfer to the transferee
an equal number of Class B Shares.

 

38

--------------------------------------------------------------------------------


 

8.3                               Effect of Transfers.

 

(a)                       Upon any Permitted Transfer, the Assignee of the
Interests Transferred shall be entitled to receive the Distributions and
allocations of income, gain, loss, deduction, credit or similar items to which
the transferring Member would be entitled with respect to such Interests  and
shall not be entitled to exercise any of the other rights of a Member with
respect to the transferring Member’s Interests, including, without limitation,
the right to vote, unless and until such Assignee is admitted to the Company as
a Substitute Member pursuant to Section 8.5 hereof.

 

(b)                       Upon any Permitted Transfer by PGHI, the transferee of
the Interests Transferred shall be entitled to receive the Distributions and
allocations of income, gain, loss, deduction, credit or similar items to which
PGHI would be entitled with respect to such Interests.  Notwithstanding anything
else in this Agreement to the contrary, upon a Permitted Transfer by PGHI, the
transferee of the Interests Transferred shall be admitted to the Company as a
Substitute Member upon delivery to the Managing Member of the written
instruments specified in Section 8.2(k) above and shall be entitled to exercise
any of the other rights of a Member with respect to the transferring Member’s
Interests, including, without limitation, the right to vote.

 

8.4                               Admission of Additional Members.  A Person
shall become an Additional Member pursuant to the terms of this Agreement only
if and when each of the following conditions is satisfied:

 

(a)                       the Managing Member consents in writing to such
admission, which consent may be given or withheld in its sole and absolute
discretion;

 

(b)                       the Managing Member, in its sole and absolute
discretion, determines the nature and amount of the Interest Consideration to be
paid by such Person;

 

(c)                        the Managing Member has received, on behalf of the
Company, such Person’s Interest Consideration as so determined; and

 

(d)                       the Managing Member receives written instruments
(including, without limitation, such Person’s consent to be bound by this
Agreement as a Member) that are in a form satisfactory to the Managing Member,
as determined in its sole and absolute discretion.

 

8.5                               Admission of Assignees as Substitute Members. 
An Assignee of all or any portion of the Interests of a Member shall become a
Substitute Member of the Company only if and when all of the following
conditions are satisfied:

 

(a)                       the Managing Member consents in writing to such
admission, which consent may be given or withheld, or made subject to such
conditions as are determined by the Managing Member, in its reasonable
discretion; provided that the Managing Member’s consent is not required for a
transfer to a Permitted Transferee; and

 

39

--------------------------------------------------------------------------------


 

(b)                       the Managing Member receives written instruments
(including, without limitation, such Assignee’s consent to be bound by this
Agreement as a Member) that are in a form satisfactory to the Managing Member,
as determined in its reasonable discretion.

 

8.6                               Cessation of Member.

 

(a)                       Any Member shall cease to be a Member of the Company
upon the earliest to occur of any of the following events:

 

(i)             such Member’s withdrawal from the Company pursuant to
Section 8.7(a) hereof; or

 

(ii)          as to any Member that is not an individual, the filing of a
certificate of dissolution, or its equivalent, for such Member.

 

(b)                       Upon any Member ceasing to be a Member pursuant to
subsection 8.6(a) hereof, such Member or its successor in interest shall become
an Assignee of its Interests, entitled to receive the Distributions and
allocations of income, gain, loss, deduction, credit or similar item to which
such Member would have been entitled and shall not be entitled to exercise any
of the other rights of a Member in, or have any duties or other obligations of a
Member with respect to, such Interests.  No such Member shall have a right to a
return of its Capital Contribution.

 

8.7                               Withdrawal of Members Upon Transfer.

 

(a)                       If a Member has Transferred all of its Interests in
one or more Permitted Transfers or pursuant to Article IX hereof, then such
Member shall withdraw from the Company on the date upon which each Assignee of
such Interests has been admitted as a Substitute Member in accordance with
Section 8.5 hereof, and such Member shall no longer be entitled to exercise any
rights or powers of a Member under this Agreement.

 

(b)                       No Member shall have the right to withdraw from the
Company other than pursuant to Section 8.7(a) hereof.

 

8.8                               Effect of Notices.  Notwithstanding any
provision hereof to the contrary, the giving to the holders of Common Interests
of any notice of sale or purchase shall not obligate a Transferring Member to
consummate or effect any transaction referred to therein.

 

ARTICLE IX

 

EXCHANGE

 

9.1                               General.  Subject to adjustment as set forth
in Section 9.9 hereof, each Member shall be permitted, at any time and from time
to time after the expiration or earlier termination of the Lock-Up Period (as
that term is defined in the

 

40

--------------------------------------------------------------------------------


 

Registration Rights Agreement),  to exchange with the Company any or all of the
Common Interests held by such Member as follows (each, an “Exchange”):

 

(a)                       in the case of any Member exchanging Voting Common
Interests, one Voting Common Interest together with one Class B Share will be
exchangeable for one Class A Share;

 

(b)                       in the case of any Member exchanging Non-Voting Common
Interests, one Non-Voting Common Interest will be exchangeable for one Class C
Share; and

 

(c)                        in the case of the Employee Members exchanging
Restricted Common Interests, one Restricted Common Interest together with one
Class B Share will be exchangeable for one Class A Share.

 

9.2                               Exchange Notice.  In order to exercise the
exchange right provided for under Section 9.1, the exchanging Member shall
present and surrender the certificate or certificates representing such Voting
Common Interests, Non-Voting Common Interests or Restricted Common Interests, as
applicable, and, in the case of an Exchange pursuant to Section 9.1(a) or
Section 9.1(c) above, the Class B Shares (in each case, if certificated) during
usual business hours at the principal executive offices of the Managing Member,
or if any agent for the registration or transfer of Class B Shares is then
appointed and acting (the “Transfer Agent”), at the office of the Transfer
Agent, accompanied by written notice (the “Exchange Notice”) to the Managing
Member and the Transfer Agent stating that the exchanging Member elects to
exchange with the Company a stated number of Voting Common Interests, Non-Voting
Common Interests or Restricted Common Interests, as applicable, and, in the case
of an Exchange pursuant to Section 9.1(a) or Section 9.1(c) above, the Class B
Shares represented, if applicable, by such certificate or certificates, to the
extent specified in such notice, and (if the Class A Shares or Class C Shares to
be received are to be issued other than in the name of the exchanging Member)
specifying the name(s) of the Person(s) in whose name or on whose order the
Class A Shares or Class C Shares are to be issued.  The Member seeking to
Exchange shall represent to each of the Company and the Managing Member in the
Exchange Notice that such Member owns the Voting Common Interests, Non-Voting
Common Interests or Restricted Common Interests, as applicable, to be delivered
at such Closing pursuant to Section 9.3, free and clear of all Liens, except as
set forth therein, and, if there are any Liens identified in the Exchange
Notice, such Member shall covenant that such Member will deliver at the
applicable Closing evidence reasonably satisfactory to the Company and the
Managing Member, that all such Liens have been released.  An Exchange Notice may
be revoked or modified at any time prior to consummation of the Exchange in the
discretion of the Member seeking to Exchange.  The Managing Member may adopt
policies and procedures for the administration of Exchanges in addition to those
set forth herein, which policies and procedures may include limitations on
Members’ ability to Exchange other than in specified periods.

 

41

--------------------------------------------------------------------------------


 

9.3                               Closing Date.

 

(a)                       If an Exchange Notice has been delivered pursuant to
Section 9.2, then as promptly as practicable after receipt of the Exchange
Notice (the “Closing Date”), the parties shall effect the closing (the
“Closing”) of the transactions contemplated by this Article IX at the offices of
the Managing Member, at 201 King of Prussia Road, Suite 501, Radnor, PA 19087,
or at such other time, at such other place, and in such other manner, as the
applicable parties to such Exchange shall agree in writing.

 

(b)                       No Exchange in which the Class A Shares or Class C
Shares are to be issued other than in the name of the Exchanging Member shall be
permitted (and, if attempted, shall be void ab initio) if, in the good faith
determination of the Managing Member, such Exchange would not comply with the
conditions to Transfer set forth in Section 8.2 hereof.

 

(c)                        Notwithstanding anything to the contrary in this
Article IX, during a Blackout Period (as defined below):  (i) the Managing
Member, in its sole discretion, shall have the right to prohibit any Member from
effecting an Exchange, and the Managing Member and the Company shall have the
right to delay or suspend any such Exchange (whether such Exchange will result
in the issuance of Class A Shares or Class C Shares or the payment of a Cash
Amount); and (ii) a Member shall be prohibited from effecting any Transfer in
connection with an Exchange, and the Managing Member and the Company shall have
the right to delay or suspend any such Transfer at the Closing Date (whether
such Transfer or related Exchange will result in the issuance of Class A Shares
or Class C Shares or the payment of a Cash Amount).  For purposes of this
Section 9.4(c), (x) “Blackout Period” means any time period (A) that is not an
Open Window (as defined below), (B) during which the Managing Member is in
possession of material non-public information and has determined in good faith
that the disclosure of such information would not be in the best interests of
the Managing Member, or (C) during which the Shelf Registration Statement (as
that term is defined in the Registration Rights Agreement) is not effective or
is otherwise unavailable; provided that any such Blackout Period shall expire on
the date on which the circumstances set forth in clauses (A), (B), and (C), in
the Managing Member’s sole discretion, no longer obtain; and (y) an “Open
Window” means any period determined during which, in the discretion of the
Managing Member’s General Counsel, (a) the directors and executive officers of
the Managing Member are permitted to trade securities of the Managing Member
under the Managing Member’s insider trading policy and (b) the Managing Member
is not in possession of material non-public information.

 

9.4                               Closing Conditions.

 

(a)                       The obligations of any of the parties to consummate an
Exchange pursuant to this Article IX shall be subject to the conditions that
there shall be no injunction, restraining order or decree of any nature of any
Governmental Authority that is then in effect that restrains or prohibits the
Exchange of Common Interests.

 

42

--------------------------------------------------------------------------------


 

(b)                       The obligations of the Company and the Managing Member
to consummate an Exchange pursuant to this Article IX with respect to a Member
exchanging Voting Common Interests or Restricted Common Interests at such
Closing shall be subject to the condition that such Member shall have taken all
actions reasonably requested by the Company or the Managing Member to permit the
redemption, immediately following the Closing, of a number of Class B Shares
equal to the number of Voting Common Interests or Restricted Common Interests
being exchanged by such Member at such Closing (including delivery to the
Company of certificates evidencing such number of Class B Shares and
confirmation that any Liens on such Class B Shares shall have been released).

 

(c)                        The obligations of each Member exchanging Voting
Common Interests or Restricted Common Interests at such Closing shall be subject
to the condition that the Managing Member shall have taken all actions
reasonably required to permit the redemption, immediately following the Closing,
of a number of Class B Shares held by such Member equal to the number of Voting
Common Interests or Restricted Common Interests being Exchanged by such Member
at such Closing; provided that this condition shall be satisfied if the Managing
Member is legally prohibited from redeeming any Class B Shares tendered in
connection with an Exchange and instead accepts such Class B Shares to be held
in trust pending redemption of such Class B Shares at a later time when such
legal prohibition is no longer in effect.

 

9.5                               Closing Deliveries.  At each Closing, the
Company, the Managing Member and each Member that has submitted an Exchange
Notice in respect of such Closing shall deliver the following:

 

(a)                       each such Member shall deliver an instrument of
transfer in form reasonably satisfactory to the Managing Member, sufficient to
transfer to the Company the number of Voting Common Interests, Non-Voting Common
Interests or Restricted Common Interests set forth in the Exchange Notice of
such Member;

 

(b)                       if applicable, each such Member shall deliver evidence
reasonably satisfactory to the Company and the Managing Member, that all Liens
on such Member’s Voting Common Interests, Non-Voting Common Interests or
Restricted Common Interests and, if applicable, Class B Shares delivered
pursuant to this Section 9.5 have been released;

 

(c)                        the Managing Member shall deliver to the Company a
certificate issued in the name of each such Member representing a number of
Class A Shares equal to the number of Voting Common Interests or Restricted
Common Interests such Member elected to Exchange and a certificate issued in the
name of each such Member representing a number of Class C Shares equal to the
number of Non-Voting Common Interests such Member elected to Exchange;

 

(d)                       the Company shall deliver to the Managing Member a 
number of Common Interests equal to the aggregate number of Voting Common

 

43

--------------------------------------------------------------------------------


 

Interests, Non-Voting Common Interests or Restricted Common Interests each such
Member elected to Exchange; and

 

(e)                        the Company shall deliver to each such Member a
certificate representing a number of Class A Shares equal to the number of
Voting Common Interests or Restricted Common Interests such Member elected to
Exchange and a certificate representing a number of Class C Shares equal to the
number of Non-Voting Common Interests such Member elected to Exchange.

 

9.6                               Expenses.  Except as provided in the
Registration Rights Agreement, each party hereto shall bear such party’s own
expenses in connection with the consummation of any of the transactions
contemplated hereby, whether or not any such transaction is ultimately
consummated.

 

9.7                               Termination of Membership; Cancellation and
Registration of Common Interests.  Upon consummation of each Closing
contemplated by this Article IX, each Voting Common Interest, Non-Voting Common
Interest or Restricted Common Interest, as applicable, exchanged at such Closing
shall thereafter be cancelled and a corresponding number of newly issued Common
Interests shall be registered in the name of JHI, and the Managing Member shall
modify the books and records of the Company to reflect such Transfer.  In the
event that, as a result of an Exchange a Member shall cease to hold any Voting
Common Interests, Non-Voting Common Interests or Restricted Common Interests,
such Member shall cease to be a “member” of the Company for any purpose under
the Agreement or the Act.

 

9.8                               Tax Treatment.   As required by the Code and
the Regulations: (i) the parties shall report an Exchange consummated hereunder
as a taxable sale of Common Interests by a Member to the Company (in conjunction
with an associated cancellation of Class B Shares) and (ii) no party shall take
a contrary position on any income tax return, amendment thereof or communication
with a taxing authority.

 

9.9                               Adjustment.  In the event that the outstanding
Class A Shares or Class C Shares are converted into another class or series of
stock of JHI, then each Member otherwise entitled to effect an Exchange pursuant
to Section 9.1 shall, upon such Exchange, instead of receiving Class A Shares or
Class C Shares receive upon such Exchange the amount of such other class or
series of stock of JHI that such Member would have received if the Exchange had
occurred immediately before the effective date of such event and the Class A
Shares or Class C Shares received by such Member had been converted into the new
class or series.

 

9.10                        Alternative Exchange.

 

(a)                       In order to structure a transaction equivalent to an
Exchange in a tax efficient manner for PGHI, provided that (x) Life Settlement
Corporation, SES Endurance Trust, Discounted Life Holdings, LLC, DLP Funding,
LLC, DLP Funding II, LLC, DLP Funding III, LLC, DLP Master Trust, DLP Master
Trust II, DLP Master Trust III, DLP Funding, Ltd., DLP Funding II, Ltd. and DLP
Funding III Ltd. are not then

 

44

--------------------------------------------------------------------------------


 

Subsidiaries of PGHI (or will be distributed prior to any acquisition of PGHI
pursuant to this Section 9.10(a)), (y) PGHI has not conducted any trade or
business other than, by virtue of its ownership of Interests, its ownership of
Life Settlement Corporation, SES Endurance Trust, Discounted Life Holdings, LLC,
DLP Funding, LLC, DLP Funding II, LLC, DLP Funding III, LLC, DLP Master Trust,
DLP Master Trust II, DLP Master Trust III, DLP Funding, Ltd., DLP Funding
II, Ltd. and DLP Funding III Ltd. or its ownership of any assets distributed to
PGHI pursuant to Section 2.8 and Section 5.21 of the Peach Merger Agreement, and
(z) PGHI does not have any material liabilities, if requested by PGHI, in lieu
of an Exchange by PGHI of its Interests in accordance with Sections 9.1 through
9.9 above, the Managing Member shall acquire PGHI pursuant to a transaction
whereby the receipt of the equity interests in the Managing Member by the
stockholders of PGHI is intended to qualify for non-recognition treatment under
Section 351 of the Code or Section 368 of the Code; provided that, in any such
transaction, the stockholders of PGHI may be issued, at their election, Class A
Shares or Class C Shares. If any of the foregoing requirements of clauses
(y) and (z) of this Section 9.10(a) is not satisfied, then the Managing Member,
the Company and PGHI shall use commercially reasonable efforts (taking into
account the interests of the holders of the Class A Shares and any advice from
the Company’s and PGHI’s counsel, underwriters, investment bankers and other
financial advisors) to structure a transaction in lieu of the Exchange by PGHI
of its Interests in a manner that, in the opinion of the counsel to PGHI, should
permit the Interests held by PGHI to be transferred pursuant to such transaction
in a manner that qualifies as a reorganization within the meaning of
Section 368(a)(1)(C) of the Code. Notwithstanding the foregoing, the provisions
of this Section 9.10(a) shall not create an obligation to structure the
transaction to qualify for non-recognition treatment under Section 351 of the
Code or Section 368 of the Code if such obligation would, in the good faith
determination of the Managing Member (taking into account the interests of the
holders of the Class A Shares and any advice from the Company’s and PGHI’s
counsel, investment bankers and other financial advisors), reasonably be
expected to have an adverse financial impact on the Company or any of its
Members or the Managing Member or any of their equity holders in the amount of
more than $2,700,000 (without regard to any available net operating losses of
PGHI); provided, however, that if the Managing Member determines that the amount
of adverse financial impact would exceed $2,700,000 as provided above, then the
Company shall negotiate in good faith with PGHI in an effort to agree upon terms
and conditions pursuant to which PGHI can compensate the Company or its Members
or the Managing Member or its equity holders, as applicable, for such adverse
financial impact and, in the event the parties reach such an agreement, then the
Company shall structure the transaction to qualify for non-recognition treatment
under Section 351 of the Code or Section 368 of the Code, as applicable;
provided, further, that none of the foregoing shall create any obligation of the
Company or any of its Members or the Managing Member or any of its equity
holders to accept any uncompensated adverse financial impact arising from the
2009 cancellation of indebtedness of Peach Holdings, Inc. The obligation of the
Managing Member to acquire PGHI pursuant to this Section 9.10(a) shall in any
event terminate and cease to be in effect if a transaction whereby the receipt
of the equity interests in the Managing Member by the stockholders of PGHI is
intended to qualify for non-recognition treatment under

 

45

--------------------------------------------------------------------------------


 

Section 351 of the Code or Section 368 of the Code shall not have occurred on or
before December 31, 2016.

 

(b)                       In order to structure a transaction equivalent to an
Exchange in a tax efficient manner for the JLL Members, provided that JGW
Holdings Inc. does not have any material liabilities in excess of $2,700,000, if
requested by the JLL Members, in lieu of an Exchange by the JLL Members of the
portion of their Interests held by JGW Holdings Inc. in accordance with Sections
9.1 through 9.9 above, the Managing Member shall acquire JGW Holdings Inc.
pursuant to a transaction whereby the receipt of the equity interests in the
Managing Member by the equityholders of JGW Holdings Inc. is intended to qualify
for non-recognition treatment under Section 351 of the Code or Section 368 of
the Code.  If the foregoing requirement of this Section 9.10(b) is not
satisfied, then the Managing Member, the Company and the JLL Members shall use
commercially reasonable efforts (taking into account the interests of the
holders of the Class A Shares and any advice from the Company’s and the JLL
Members’ counsel, investment bankers and other financial advisors) to structure
a transaction in lieu of the Exchange by the JLL Members of the portion of their
Interests held by JGW Holdings Inc. in a manner that, in the opinion of the
counsel to the JLL Members, should permit the portion of their Interests held by
JGW Holdings Inc. to be transferred pursuant to such transaction in a manner
that qualifies as a reorganization within the meaning of Section 368(a)(1)(C) of
the Code.  If the Managing Member determines that the amount of material
liabilities of JLL would exceed $2,700,000 as provided above, then the Company
shall negotiate in good faith with the JLL Members in an effort to agree upon
terms and conditions pursuant to which the JLL Members can compensate the
Company or its Members or the Managing Member or its equity holders, as
applicable, for such material liabilities and, in the event the parties reach
such an agreement, then the Company shall structure the transaction to qualify
for non-recognition treatment under Section 351 of the Code or Section 368 of
the Code, as applicable.

 

(c)                        For purposes of clauses (a) and (b) of this
Section 9.10, to the extent that either PGHI Corp., in the case of
Section 9.10(a), or JGW Holdings, Inc., in the case of Section 9.10(b), is
determined to have material liabilities related to unsheltered projected future
tax obligations or, in the case of PGHI Corp., that a transaction of the type
contemplated in Section 9.10(a) would have an adverse financial impact on the
Company or any of its Members or the Managing Member or any of their equity
holders as contemplated therein related to unsheltered projected future tax
obligations, and such material liabilities or adverse financial impact would be
sufficient to render the conditions to the transactions contemplated in
Section 9.10(a) or Section 9.10(b), as applicable, not satisfied, then the JLL
Holders or PGHI Corp., as applicable, shall be permitted to resolve such
liabilities or adverse financial impact related to unsheltered projected future
tax obligations (i) in cash (by depositing cash collateral into a third-party
escrow account or otherwise making cash or cash equivalents available to the
Managing Member upon or following such transaction, obtaining a letter of credit
in the requisite amount or otherwise providing a creditworthy indemnity or other
guarantee of satisfaction of the liability), or (ii) by a reduction in the
amount of capital stock of the Managing Member to be received by the
equityholders of JGW Holdings Inc. or PGHI Corp., as applicable, by an amount
sufficient to compensate the Company or its Members

 

46

--------------------------------------------------------------------------------


 

or the Managing Member or its equity holders, as applicable, for such liability
or adverse financial impact; provided that the Managing Member shall only be
required to agree to a resolution pursuant to this clause (ii) if the amount of
the reduction of the equity to be received by the equityholders of PGHI Corp. or
JGW Holdings, Inc., as applicable, is sufficient to fully compensate the Company
or its Members or the Managing Member or its equity holders, as applicable,
valuing such equity for this purpose at Fair Market Value.  If PGHI Corp. or JGW
Holdings, Inc. shall have resolved any such liabilities or adverse financial
impact related to unsheltered projected future tax obligations in the manner
specified in this Section 9.10(c), then the conditions set forth above with
respect to the transactions contemplated in Sections 9.10(a) and 9.10(b) shall
be deemed satisfied, solely with respect to any such material liability or
adverse financial impact related to unsheltered projected future tax
obligations.  For purposes of this Section 9.10(c), the parties hereto
acknowledge and agree the value of any liabilities related to unsheltered
projected future tax obligations shall be discounted to present value using a
discount rate equal to the cost of debt of the Company and the Company
Subsidiaries for general recourse obligations incurred by the Company and the
Company Subsidiaries.

 

9.11                        Cash Exchange.  Notwithstanding anything to the
contrary in Sections 9.1 through 9.9 above, but subject to Section 9.10 above,
the board of directors of the Managing Member may, in its sole and absolute
discretion, elect to cause the Company to redeem some or all of the Voting
Common Interests, Non-Voting Common Interests or Restricted Common Interests, as
applicable, surrendered for Exchange for cash (the “Cash Exchange”).  The amount
of cash to be paid for the Cash Exchange (the “Cash Amount”) shall be equal to
the product obtained by multiplying (x) the Fair Market Value of a Class A Share
on the date that the Exchange Notice is delivered to the Company, times (y) the
aggregate number of Voting Common Interests, Non-Voting Common Interests or
Restricted Common Interests, as applicable, to be Exchanged in the Cash
Exchange.  If the board of directors of the Managing Member chooses to cause the
Company to redeem some or all of the surrendered Voting Common Interests,
Non-Voting Common Interests or Restricted Common Interests, as applicable,
pursuant to this Section 9.11, the Company shall give written notice thereof to
such exchanging Member on or before the close of business three days prior to
Closing, and the number of Class A Shares or Class C Shares to be delivered in
the Exchange pursuant to Sections 9.1 through 9.9 shall be correspondingly
reduced.

 

ARTICLE X

 

EVENTS OF DISSOLUTION

 

The Company shall be dissolved upon the occurrence of any of the following
events (each, an “Event of Dissolution”):

 

(a)                       Member Approval is obtained in favor of dissolution;
or

 

(b)                       A judicial dissolution of the Company under
Section 18-802 of the Act.

 

47

--------------------------------------------------------------------------------


 

No other event, including the retirement, withdrawal, insolvency, liquidation,
dissolution, insanity, resignation, expulsion, bankruptcy, death, incapacity or
adjudication of incompetency of a Member, shall cause the existence of the
Company to terminate.

 

ARTICLE XI

 

TERMINATION

 

11.1                                             Liquidation.  In the event that
an Event of Dissolution shall occur, then the Company shall be liquidated and
its affairs shall be wound up.  All proceeds from such liquidation shall be
distributed as set forth below, in accordance with the provisions of
Section 18-804 of the Act:

 

(a)                        first to creditors, including Members who are
creditors to the extent permitted by law, in satisfaction of the Company’s
liabilities; and

 

(b)                       thereafter, to the holders of Common Interests
(including, for the avoidance of doubt, Non-Voting Common Interests and
Restricted Common Interests) in accordance with Section 6.4 hereof.

 

11.2                                             Final Accounting.  In the event
of the dissolution of the Company, prior to any liquidation, a proper accounting
shall be made to the Members from the date of the last previous accounting to
the date of dissolution.

 

11.3                                             Distribution in Kind.  In the
event the Managing Member determines in connection with the liquidation of the
Company that a portion of the Company’s assets are best distributed in kind to
the Members, then such assets shall be so distributed in kind to the Members in
undivided interests therein as tenants in common in the manner specified in
Section 6.1(f) hereof.

 

11.4                                             Cancellation of Certificate. 
Upon the completion of the winding up of the Company’s affairs and distribution
of the Company’s assets, the Company shall be terminated and the Members shall
cause the Company to execute and file a Certificate of Cancellation in
accordance with Section 18-203 of the Act.

 

ARTICLE XII

 

EXCULPATION AND INDEMNIFICATION

 

12.1                                             Exculpation.  Notwithstanding
any other provisions of this Agreement, whether express or implied, or
obligation or duty at law or in equity, none of the Members, including the
Managing Member, nor any officer, director, stockholder, partner, member,
employee, representative or agent of any Member, including the Managing Member,
nor any officer, employee, representative or agent of the Company or any of its
Affiliates (individually, a “Covered Person” and, collectively, the “Covered
Persons”) nor any former Covered Person shall be liable to the Company or any
other person for any act or omission (in relation to the Company, this
Agreement, any related

 

48

--------------------------------------------------------------------------------


 

document or any transaction or investment contemplated hereby or thereby) taken
or omitted in good faith by a Covered Person and in the reasonable belief that
such act or omission is in or is not contrary to the best interests of the
Company and is within the scope of authority granted to such Covered Person by
this Agreement, provided a court of competent jurisdiction shall not have
determined that such act or omission constitutes fraud, willful misconduct or
bad faith.

 

12.2                                             Indemnification.  To the
fullest extent permitted by law, the Company shall indemnify and hold harmless
each Covered Person and each former Covered Person from and against any and all
losses, claims, demands, liabilities, expenses, judgments, fines, settlements
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative (“Claims”), in
which the Covered Person may be involved, or threatened to be involved, as a
party or otherwise, by reason of its management of the affairs of the Company or
which relates to or arises out of the Company or its property, business or
affairs.  A Covered Person or former Covered Person shall not be entitled to
indemnification under this Section 12.2 with respect to (i) any Claim with
respect to which a court of competent jurisdiction has determined that such
Covered Person has engaged in fraud, willful misconduct or bad faith or (ii) any
Claim initiated by such Covered Person unless such Claim (or part thereof)
(A) was brought to enforce or establish such Covered Person’s rights to
indemnification hereunder or (B) was authorized or consented to by the Managing
Member.  Expenses incurred by a Covered Person in defending any Claim or
pursuing any Claim described under Section 12.2(ii)(A) shall be paid by the
Company in advance of the final disposition of such Claim upon receipt by the
Company of an undertaking by or on behalf of such Covered Person to repay such
amount if it shall be ultimately determined that such Covered Person is not
entitled to be indemnified by the Company as authorized by this Section 12.2.

 

12.3                                             Amendments.  Any repeal or
modification of this Article XII shall not adversely affect any rights of such
Covered Person pursuant to this Article XII, including the right to
indemnification and to the advancement of expenses of a Covered Person existing
at the time of such repeal or modification with respect to any acts or omissions
occurring prior to such repeal or modification.

 

ARTICLE XIII

 

AMENDMENT TO AGREEMENT

 

13.1                           Amendments.

 

(a)                        Except as provided in Section 13.1(b), amendments to
this Agreement and to the Certificate of Formation shall require Member
Approval, and no other vote of any class or series of Members shall be required
to approve any such amendment.  Notwithstanding anything to the contrary
contained herein, (i) no amendment to this Agreement or to the Certificate of
Formation shall be effective with respect to any Member not voting in favor
thereof, if such amendment would adversely

 

49

--------------------------------------------------------------------------------


 

affect such Member in any material respect in a manner that is
disproportionately adverse to such Member, (ii) any amendment to Sections 2.7,
4.6, 5.6, 7.2(b), 7.6, 8.1 or 9.10, or this Section 13.1(a) that would adversely
affect PGHI and its Permitted Transferees that hold Interests shall require the
approval of holders of a majority of the Common Interests held by PGHI and its
Permitted Transferees that hold Interests, (iii) any amendment to the terms of
the Non-Voting Common Interests shall require the approval of the holders of a
majority of the Non-Voting Common Interests and (iv) no amendment to the
provisions of Sections 7.3 and 7.6 shall be effected without the approval of the
holders of a majority of the Common Interests issued to PGHI in connection with
the Peach Merger Agreement.

 

(b)                       An amendment shall become effective as of the date
specified in the Members’ approval or, if none is specified, as of the date of
such approval or as otherwise provided in the Act.  Notwithstanding the
foregoing, the Managing Member may amend this Agreement without the approval of
any Members (i) to create any class or series of Interests and fix for each such
class or series such voting powers, distinctive designations, preferences and
relative, participating, optional or other special rights and such
qualifications, limitations or restrictions thereof, as shall be stated and
expressed in such amendment; (ii) to implement the admission of Substitute
Members or Additional Members; (iii) to satisfy any law; (iv) to change the name
of the Company; (v) to cure any ambiguity or correct or supplement any provision
of this Agreement that may be incomplete or inconsistent with any other
provision contained in this Agreement; and (vi) to reflect in the books and
records of the Company transfers, issuances or other transactions that have been
conducted in accordance with this Agreement.

 

ARTICLE XIV

 

GENERAL PROVISIONS

 

14.1                                             Notices.  Unless otherwise
specifically provided in this Agreement, all notices and other communications
required or permitted to be given hereunder shall be in writing and shall be
(i) delivered by hand, (ii) delivered by a nationally recognized commercial
overnight delivery service, (iii) mailed postage prepaid by first-class mail in
any such case directed or addressed to the respective addresses set forth in
this Section 14.1 or in the books and records of the Company, (iv) delivered by
electronic mail to the e-mail address of the party to whom notice is sent, as
set forth in this Section 14.1 or in the books and records of the Company (but
only if an e-mail address is given for such notices), or (v) transmitted by
facsimile transmitted to:

 

If to the Company, to:

 

JGWPT Holdings,  LLC
201 King of Prussia Road
Suite 501
Radnor, PA 19087
Attention:  Stephen Kirkwood, Executive Vice President & General Counsel
Fax:  (855) 285-5089

 

50

--------------------------------------------------------------------------------


 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
920 N. King Street

Wilmington, Delaware 19801
Attention:                                       Steven J. Daniels, Esq.
Fax:                       (302) 651-3001
Email:               Steven.Daniels@skadden.com

 

If to any Member, to the address of such Member specified in the books and
records of the Company;

 

Such notices shall be effective:  (a) in the case of hand deliveries, when
received; (b) in the case of an overnight delivery service, on the next Business
Day after being placed in the possession of such delivery service, with delivery
charges prepaid; (c) in the case of mail, five (5) days after deposit in the
postal system, first-class mail, postage prepaid; and (d) in the case of
facsimile notices, when electronic indication of receipt is received.  Any party
may change its address and telecopy number by written notice to the other
parties given in accordance with this Section 14.1.

 

14.2                                             Entire Agreement, etc.  This
Agreement, together with any agreements referenced in Section 5.1(c),
constitutes the entire agreement between the parties hereto relating to the
subject matter hereof and supersedes all prior contracts, agreements,
discussions and understandings between them.  No course of prior dealings
between the parties shall be relevant to supplement or explain any term used in
this Agreement.  Acceptance or acquiescence in a course of performance rendered
under this Agreement shall not be relevant to determine the meaning of this
Agreement even though the accepting or the acquiescing party has knowledge of
the nature of the performance and an opportunity for objection.  No provisions
of this Agreement may be waived, amended or modified orally, but only by an
instrument in writing executed by the Member or Members required to approve such
a waiver, or a duly authorized officer thereof in the case of a Member that is
not a natural person.  No waiver of any terms or conditions of this Agreement in
one instance shall operate as a waiver of any other term or condition or as a
waiver in any other instance.

 

14.3                                             Construction Principles.  As
used in this Agreement words in any gender shall be deemed to include all other
genders.  The singular shall be deemed to include the plural and vice versa. 
The captions and Article and Section headings in this Agreement are inserted for
convenience of reference only and are not intended to have significance for the
interpretation of or construction of the provisions of this Agreement.

 

14.4                                             Counterparts.  This Agreement
may be executed in two or more counterparts by the parties hereto, each of which
when so executed will be an original, but all of which together will constitute
one and the same instrument.

 

14.5                                             Severability.  If any provision
of this Agreement is held to be invalid or unenforceable for any reason, such
provision shall be ineffective to the extent of such invalidity or
unenforceability; provided, however, that the remaining provisions

 

51

--------------------------------------------------------------------------------


 

will continue in full force without being impaired or invalidated in any way
unless such invalid or unenforceable provision or clause shall be so significant
as to materially affect the Members’ expectations regarding this Agreement. 
Otherwise, the Members agree to replace any invalid or unenforceable provision
with a valid provision which most closely approximates the intent and economic
effect of the invalid or unenforceable provision.

 

14.6                                             Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to the principles of conflicts of laws thereof.

 

14.7                                             Binding Effect.  This Agreement
shall be binding upon, and inure to the benefit of, the Members.  This Agreement
is contemplated by that certain Agreement and Plan of Merger by and between
JGWPT Holdings, LLC and Wentworth Financial LLC (the “Merger”), pursuant to
Section 10.1 of the Amended and Restated Limited Liability Company Agreement,
dated as of July 12, 2011, of JGWPT Holdings, LLC.  Pursuant to the Merger,
JGWPT Holdings, LLC was merged with and into Wentworth Financial LLC, with
Wentworth Financial LLC continuing as the surviving entity under the name “JGWPT
Holdings, LLC” and governed by this Agreement, which is effective as of the
Effective Date pursuant to Section 18-209(f) of the Act. As a result of the
Merger that was implemented, in part, based on the authority provided in
Article X of the Amended and Restated Limited Liability Company Agreement, dated
as of July 12, 2011, of JGWPT Holdings, LLC, the Members of the Company that
received Interests in the Merger shall be bound by, and subject to the terms of,
this Agreement without the need for execution of this Agreement by such
Members.  In furtherance of the foregoing, each Member of the Company shall,
notwithstanding that any such Member may not have executed this Agreement, be
bound by, and subject to the terms of, this Agreement as and to the same extent
as a signatory hereto.

 

14.8                                             Additional Documents and Acts. 
Each Member agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions,
and conditions of this Agreement and of the transactions contemplated hereby.

 

14.9                                             Parties in Interest.  This
Agreement is made solely for the benefit of the parties hereto and no other
person shall have any rights, interest, or claims hereunder or otherwise be
entitled to any benefits under or on account of this Agreement as a third-party
beneficiary or otherwise, other than Section 7.7 (which is intended to be for
the benefit of the Persons covered thereby, including the stockholders of PGHI,
and may be enforced by such Persons).

 

14.10                                       Limited Liability Company.  The
parties to this Agreement agree to form a limited liability company and do not
intend to form a partnership under the laws of the State of Delaware or any
other laws; provided, however, that, to the extent permitted by United States
law and subject to the terms of this Agreement, the Company will be treated as a
partnership for United States federal, state and local income tax

 

52

--------------------------------------------------------------------------------


 

purposes.  The Members agree not to take any action inconsistent with the
Company’s classification as a partnership for United States federal income tax
purposes.

 

14.11                                       Jurisdiction; Service of Process. 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, or relating in any manner to, this Agreement must be
brought against any of the parties in the Court of Chancery of the State of
Delaware in and for New Castle County or, if the Court of Chancery lacks subject
matter jurisdiction, in another court of the State of Delaware, County of New
Castle, or in the United States District Court for the District of Delaware, and
each of the parties consent to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.  Process in any action or proceeding referred
to in the preceding sentence may be served on any party anywhere in the world.

 

[SIGNATURE PAGES FOLLOW]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

COMPANY:

 

 

 

JGWPT HOLDINGS, LLC

 

f/k/a WENTWORTH FINANCIAL LLC

 

 

 

 

 

By:

/s/ David Miller

 

 

Name:

David Miller

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MANAGING MEMBER:

 

 

 

 

 

JGWPT HOLDINGS INC.

 

 

 

 

 

By:

/s/ David Miller

 

 

Name:

David Miller

 

 

Title:

Chief Executive Officer

 

54

--------------------------------------------------------------------------------